Exhibit 10(c)

 

EXECUTION VERSION

 

 

 

SHARE PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

Between

 

 

Bemis Company, Inc.

 

And

 

 

Pechiney Plastic Packaging, Inc.

 

Dated as of July 5, 2009

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Interpretation and Rules of Construction

6

 

 

 

ARTICLE II

 

PURCHASE AND SALE

 

 

 

SECTION 2.01.

Purchase and Sale of the Shares

8

SECTION 2.02.

Issuance Amount

8

SECTION 2.03.

Closing

9

SECTION 2.04.

Closing Deliveries by the Company

9

SECTION 2.05.

Closing Deliveries by the Investor

10

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

SECTION 3.01.

Organization and Authority of the Company

10

SECTION 3.02.

Capitalization; Ownership of Shares

11

SECTION 3.03.

No Conflict

11

SECTION 3.04.

Governmental and Stockholder Consents and Approvals

12

SECTION 3.05.

SEC Reports; Sarbanes-Oxley Act

12

SECTION 3.06.

Litigation

13

SECTION 3.07.

Compliance with Laws; Permits

13

SECTION 3.08.

Environmental Matters

14

SECTION 3.09.

Taxes

14

SECTION 3.10.

No Material Adverse Change

15

SECTION 3.11.

Investment Company Act

15

SECTION 3.12.

Solvency

15

SECTION 3.13.

NYSE Listing

15

SECTION 3.14.

Share Register

15

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

 

 

SECTION 4.01.

Organization and Authority of the Investor

16

 

--------------------------------------------------------------------------------


 

SECTION 4.02.

No Conflict

16

SECTION 4.03.

Governmental Consents and Approvals

16

SECTION 4.04.

Securities, Investment, Accredited Investor

17

SECTION 4.05.

Investor’s Independent Investigation

17

 

 

 

ARTICLE V

 

CERTAIN ADDITIONAL AGREEMENTS OF THE PARTIES

 

 

 

SECTION 5.01.

Conduct of Business Prior to the Closing

18

SECTION 5.02.

Access to Information

19

SECTION 5.03.

Confidentiality

19

SECTION 5.04.

Further Action; HSR Notification

19

SECTION 5.05.

Notice of Developments

20

SECTION 5.06.

Legends

20

SECTION 5.07.

Lost, Stolen, Destroyed or Mutilated Securities

21

SECTION 5.08.

NYSE Listing

21

SECTION 5.09.

Registration and Registered Offerings

21

SECTION 5.10.

Call Provision

22

SECTION 5.11.

Replacement Equity Financing

23

SECTION 5.12.

Rights to Purchase Additional Shares of Common Stock

23

SECTION 5.13.

Lock-Up

24

SECTION 5.14.

Standstill

24

SECTION 5.15.

Transfer Restrictions

25

SECTION 5.16.

Termination of Rights Agreement

25

 

 

 

ARTICLE VI

 

CONDITIONS TO CLOSING

 

 

 

SECTION 6.01.

Conditions to Obligations of the Company

25

SECTION 6.02.

Conditions to Obligations of the Investor

26

 

 

 

ARTICLE VII

 

INDEMNIFICATION

 

SECTION 7.01.

Survival of Representations, Warranties, Covenants and Agreements

27

SECTION 7.02.

Indemnification by the Company

27

SECTION 7.03.

Indemnification by the Investor

28

SECTION 7.04.

Limits on Indemnification

28

SECTION 7.05.

Notice of Loss; Third Party Claims

29

SECTION 7.06.

Remedies

30

SECTION 7.07.

Subrogation

30

 

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION, AMENDMENT AND WAIVER

SECTION 8.01.

Termination

30

SECTION 8.02.

Effect of Termination

31

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

 

 

 

SECTION 9.01.

Expenses

31

SECTION 9.02.

Notices

31

SECTION 9.03.

Public Announcements

32

SECTION 9.04.

Severability

32

SECTION 9.05.

Entire Agreement

32

SECTION 9.06.

Assignment

32

SECTION 9.07.

Amendment

33

SECTION 9.08.

Waiver

33

SECTION 9.09.

Third Party Beneficiaries

33

SECTION 9.10.

Currency

33

SECTION 9.11.

Specific Performance

33

SECTION 9.12.

Governing Law

33

SECTION 9.13.

Waiver of Jury Trial

34

SECTION 9.14.

Counterparts

34

 

 

 

Exhibit A

Registration Rights Agreement

A-1

 

 

 

Exhibit B

Substance of Legal Opinion from the Company’s Counsel

B-1

 

--------------------------------------------------------------------------------


 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
July 5, 2009, between Bemis Company, Inc., a Missouri corporation (the
“Company”), and Pechiney Plastic Packaging, Inc., a Delaware corporation (the
“Investor”) (each a “Party” and together the “Parties”).

 

WHEREAS, on or about the date of this Agreement, the Company and the Investor
(inter alia) have entered into that certain Sale and Purchase Agreement, dated
July 5, 2009 (the “Transaction Agreement”);

 

WHEREAS, pursuant to the Transaction Agreement, the Investor has agreed or will
agree, among other things, to transfer the PPPI Sale Business (as defined below)
to the Company, on the terms and subject to the conditions set forth therein and
in this Agreement;

 

WHEREAS, pursuant to the Transaction Agreement, the Investor has agreed, if
requested by the Company, that the Company may satisfy in part the consideration
payable to the Investor in respect of the PPPI Sale Business by issuing to the
Investor shares of the common stock, par value $0.10 per share (“Common Stock”),
of the Company with a value of up to $200 million, such shares representing no
more than 19.9% of the issued and outstanding Common Stock immediately prior to
such issuance, on the terms and subject to the conditions set forth therein and
in this Agreement; and

 

WHEREAS, concurrently with Closing, the Company will enter into a registration
rights agreement with the Investor (the “Registration Rights Agreement”),
substantially in the form attached hereto as Exhibit A.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Investor hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS

 

SECTION 1.01.      Certain Defined Terms.  For purposes of this Agreement:


 

“Action” means any litigation, action, suit, demand, complaint, charge, binding
arbitration or other legal, administrative or judicial proceeding.

 

“Affiliate” means, in relation to any person, any other person Controlling,
Controlled by or under common Control with that person.

 

“Assets” means the assets and properties of the Company and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

“beneficial ownership,” “beneficially owned” or “own beneficially” shall have
the meaning set forth in Rule 13d-3 (without regard to the 60-day provision in
paragraph (d)(1)(i)) under the Exchange Act.

 

“Benefit Plans” means all employee benefit plans (as defined in Section 3(3) of
ERISA whether or not subject to ERISA) and all bonus (including change in
control or other transaction bonus), stock option, stock purchase, restricted
stock, incentive, deferred compensation, retiree medical or life insurance,
pension, retirement, supplemental retirement, severance or other benefit plans,
programs or arrangements, and all employment, termination, severance or other
contracts or agreements, arrangements or understandings, (a) to which the
Company is a party, (b) with respect to which the Company has any obligation or
(c) which are maintained, contributed to or sponsored by the Company for the
benefit of any current or former employee, officer or director of the Company.

 

“Business Day” means a day when banks are generally open for business in the
State of New York and the City of London.

 

“Closing Date” has the meaning ascribed to such term in the Transaction
Agreement.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means that certain letter agreement, dated as of
June 11, 2008, among the Company, Rio Tinto plc, Rio Tinto Alcan Inc. and Amcor
Limited.

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract or otherwise.

 

“Director” means a member of the Board of Directors of the Company.

 

“Enforcement Limitation” means any applicable bankruptcy, reorganization,
insolvency, moratorium or other similar Law affecting creditor’s rights
generally and principles governing the availability of equitable remedies.

 

“Environmental Laws” means any and all Laws as in effect at Closing applicable
to the Company which regulate the storage, treatment, release, disposal,
emission or discharge of Hazardous Matter and remedies with respect to Harm from
Hazardous Matter, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.,
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Resource
Compensation and Recovery Act of

 

2

--------------------------------------------------------------------------------


 

1976, 42 U.S.C. § 6901 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.,
and the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., and similar Laws
in any other jurisdiction in which the Company conducts business.

 

“Equity Commitment” means US$200,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any rules and regulations promulgated thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules and regulations promulgated thereunder.

 

“GAAP” means United States generally accepted accounting principles and
practices of the Financial Accounting Standards Board (and its predecessors) and
the American Institute of Certified Public Accountants otherwise specified, as
in effect on the date hereof or, with respect to any financial statements, as in
effect on the date of the relevant financial statement.

 

“Governmental Authority” means any governmental authority or governmental agency
with power to issue legally binding orders or directions or to enact or
promulgate primary or secondary legislation.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Substance” means any substance, material, liquid, solid, gas or other
matter of whatsoever nature, which is an actual or likely cause of or is
otherwise capable of causing harm or damage to, or other interference with, the
environment, is listed, defined, designated or classified as hazardous,
radioactive, toxic, a pollutant, a contaminant, or otherwise regulated, under
any Environmental Laws or any applicable Laws concerning health and safety
matters, including petroleum, oil and all derivatives thereof or synthetic
substitutes thereof and asbestos or asbestos-containing materials.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and any rules and regulations promulgated thereunder.

 

“Indemnified Party” means an Investor Indemnified Party pursuant to Section 7.02
or a Company Indemnified Party, pursuant to Section 7.03, as the case may be.

 

“Indemnifying Party” means the Company pursuant to Section 7.02 or the Investor
pursuant to Section 7.03, as the case may be.

 

“Intellectual Property” means all rights in and in relation to: patents, trade
marks, service marks, domain names, design rights, copyright, inventions, trade
secrets, research

 

3

--------------------------------------------------------------------------------


 

and development, confidential know-how and other intellectual property which, in
each case, is protected by law (whether statutory or otherwise).

 

“Law” means any , national, federal, state, provincial, regional, local,
municipal or other law, treaty, constitution, statute, executive order,
injunction, judgment or decree and any primary or secondary legislation enacted
or promulgated by a Governmental Authority acting within its powers, including
any rules and regulations promulgated by any such Governmental Authority.

 

“Longstop Date” has the meaning ascribed to such term in the Transaction
Agreement (as the same may be extended).

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(ii) the validity or enforceability of this Agreement or the rights or remedies
of the Investor hereunder; provided that Material Adverse Effect shall not
include any change resulting solely from the entry into or announcement of the
Transaction Agreement or the announcement or consummation of any of the
transactions contemplated thereby.

 

“Material Contracts” means any contract or other arrangement to which the
Company or any of its Subsidiaries is a party (other than this Agreement) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X issued by the SEC.

 

“Own or Control” shall mean (a) ownership of record, (b) beneficial ownership or
(c) the power to direct, by agreement, agency or in any other manner, the voting
of shares of Common Stock.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

 

“PPPI Sale Business” has the meaning ascribed to such term in the Transaction
Agreement.

 

“Rights Agreement” means the Rights Agreement, dated as of July 29, 1999,
between the Company and Wells Fargo Bank, National Association (formerly known
as Wells Fargo Bank Minnesota, National Association, itself formerly Norwest
Bank Minnesota, National Association).

 

4

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and any rules and
regulations promulgated thereunder.

 

“Solvent” means, with respect to a Person on a particular date, that on such
date: (a) (i) the present fair market value and present fair saleable value of
such Person’s assets exceeds (A) the amount of all its debts and liabilities
(including contingent, subordinated, unmatured, unliquidated and other
liabilities) and (B) the amount required to pay such Person’s liabilities on all
its debts and liabilities (including contingent, subordinated, unmatured,
unliquidated and other liabilities) as they become absolute and matured;
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities (including contingent, subordinated, unmatured, unliquidated and
other liabilities), as they become absolute and matured; (iii) such Person is
not incurring, and does not propose or intend to, and does not believe that it
will, incur, debts or liabilities beyond its ability to pay as such debts and
liabilities mature; (iv) such Person is not engaged, and does not propose or
intend to engage, in any business or transaction for which its property would
constitute unreasonably small capital; (v) such Person is not a defendant in any
civil action that would result in a judgment that it is or would become unable
to satisfy; (vi) such Person is not insolvent or undercapitalized for purposes
of any bankruptcy or insolvency Law applicable to such Person; and (vii) such
Person has not admitted in writing its inability to pay its debts as they fall
due or any of the foregoing; and (b) such Person has not (i) made a general
assignment for the benefit of creditors or an offer of settlement, extension or
composition to its creditors generally, (ii) filed any voluntary petition in
bankruptcy, suffered the filing of any involuntary petition in bankruptcy by its
creditors, filed or suffered the filing of an insolvency or reorganization
petition, otherwise instituted any insolvency proceedings or sought any relief
under any laws relating to the relief from debts or the protection of debtors
generally, (iii) suffered the appointment of a custodian, receiver,
administrator, trustee or similar officer, or a secured party, to take
possession or control of, or the attachment or other judicial seizure of, any or
all of its assets or revenues; or (iv) taken any other actions, and no other
actions or steps have been taken or legal proceedings been started or threatened
against such Person, for its winding-up, dissolution, administration or
reorganization or for the appointment of a custodian, receiver, administrator,
liquidator, trustee or similar officer of it or of any or all of its assets or
revenues.  For purposes of this definition (A) “present fair market value”,
“present fair saleable value” and “liabilities” (including liabilities
contingent or otherwise) have the meanings assigned to such terms under
applicable federal and state Laws governing determination of the insolvency of
debtors, (B) “debt” means liability on a “claim”, and (C) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

5

--------------------------------------------------------------------------------


 

“Stock Incentive Plans” means the Bemis Company, Inc. 1994 Stock Incentive Plan,
amended and restated as of August 4, 1999, the Bemis Company, Inc. 2001 Stock
Incentive Plan, amended and restated as of January 1, 2008, the Bemis
Company, Inc. 2007 Stock Incentive Plan, amended and restated as of January 1,
2008, and the Bemis Investment Incentive Plan, amended and restated as of
January 1, 2006.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Tax Returns” means any report, return, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Taxes” means all taxes, levies, duties, imposts, charges and withholdings
having the character of taxation, whether of the United States or elsewhere,
imposed by any national, state, federal, cantonal, municipal or local government
or any other governmental or regulatory authority, body or instrumentality,
including taxes on gross or net income, profits or gains, taxes on receipts,
sales, use, occupation, franchise, transfer, value added, real property,
environmental (including taxes imposed under Section 59A of the Code),
withholding and personal property and social security and all other employment
related taxes, together with all penalties, charges, additions to tax and
interest relating to any of them, regardless of whether the liability arises as
a result of membership of a consolidated, combined, unitary or other group, by
contractual obligation or otherwise.

 

“Transaction Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

SECTION 1.02.                Interpretation and Rules of Construction.  In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:


 


(A)         WHEN A REFERENCE IS MADE IN THIS AGREEMENT TO AN ARTICLE, SECTION,
EXHIBIT OR SCHEDULE, SUCH REFERENCE IS TO AN ARTICLE OR SECTION OF, OR AN
EXHIBIT OR SCHEDULE TO, THIS AGREEMENT UNLESS OTHERWISE INDICATED;


 


(B)        THE TABLE OF CONTENTS AND HEADINGS FOR THIS AGREEMENT ARE FOR
REFERENCE PURPOSES ONLY AND DO NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT;

 

6

--------------------------------------------------------------------------------



 


(C)                          WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY ARE DEEMED TO BE FOLLOWED BY THE
WORDS “WITHOUT LIMITATION”;


 


(D)                         THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, REFER TO THIS AGREEMENT AS
A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT;


 


(E)                          ALL TERMS DEFINED IN THIS AGREEMENT HAVE THE
DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO, UNLESS OTHERWISE DEFINED THEREIN;


 


(F)                            THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE
APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS;


 


(G)                         ANY LAW DEFINED OR REFERRED TO HEREIN OR IN ANY
AGREEMENT OR INSTRUMENT THAT IS REFERRED TO HEREIN MEANS SUCH LAW OR STATUTE AS
FROM TIME TO TIME AMENDED, MODIFIED OR SUPPLEMENTED, INCLUDING BY SUCCESSION OF
COMPARABLE SUCCESSOR LAWS;


 


(H)                         REFERENCES TO A PERSON ARE ALSO TO ITS SUCCESSORS
AND PERMITTED ASSIGNS;


 


(I)                             THE USE OF “OR” IS NOT INTENDED TO BE EXCLUSIVE
UNLESS EXPRESSLY INDICATED OTHERWISE;


 


(J)                             ANY STATEMENT IN THIS AGREEMENT QUALIFIED BY THE
EXPRESSION SO FAR AS THE COMPANY IS AWARE OR TO THE BEST OF THE COMPANY’S
KNOWLEDGE OR ANY SIMILAR EXPRESSION SHALL BE DEEMED TO BE MADE ON THE BASIS OF
THE KNOWLEDGE, AS AT THE DATE OF THIS AGREEMENT OR THE CLOSING DATE, AS THE CASE
MAY BE, OF THE “NAMED EXECUTIVE OFFICERS” (AS DEFINED IN THE COMPANY’S PROXY
STATEMENT FOR ITS ANNUAL MEETING OF SHAREHOLDERS HELD ON MAY 7, 2009, AS FILED
WITH THE SEC), SUCH KNOWLEDGE BEING THEIR ACTUAL KNOWLEDGE AND THE KNOWLEDGE
THEY SHOULD HAVE, HAVING MADE DUE AND CAREFUL ENQUIRY OF THE RELEVANT SUBJECT
MATTER;


 


(K)                          REFERENCES TO ANY INDEMNITY OR COVENANT TO PAY (THE
“PAYMENT OBLIGATION”) BEING GIVEN ON AN AFTER-TAX BASIS MEANS THAT IN
CALCULATING THE AMOUNT PAYABLE PURSUANT TO SUCH INDEMNITY OR COVENANT TO PAY
(THE “PAYMENT”) IF SUCH AMOUNT (OR ANY PART THEREOF) IS CHARGEABLE TO ANY TAX
(OR WOULD BE SO CHARGEABLE BUT FOR ANY RELIEF AVAILABLE AGAINST THE AMOUNT
OTHERWISE SO CHARGEABLE (WHERE RELIEF INCLUDES ANY LOSSES, CREDITS, DEDUCTIONS,
REBATES OR OTHER RELIEFS AVAILABLE TO THE PAYEE OR ANY OF ITS AFFILIATES, AS THE
CASE MAYBE)), THE AMOUNT SO PAYABLE SHALL BE INCREASED SO AS TO ENSURE THAT,
AFTER TAKING INTO ACCOUNT THE TAX CHARGEABLE (OR WHICH WOULD BE CHARGEABLE) ON
SUCH AMOUNT (INCLUDING ANY INCREASED OR ADDITIONAL AMOUNT) AND ANY TAX CREDIT,
REPAYMENT OR OTHER TAX BENEFIT WHICH IS AVAILABLE TO THE INDEMNIFIED PARTY OR
PERSON ENTITLED TO RECEIVE THE PAYMENT (IN EITHER CASE THE “RECIPIENT”) SOLELY
AS A RESULT OF THE MATTER GIVING RISE TO THE PAYMENT OBLIGATION OR AS A RESULT
OF RECEIVING THE PAYMENT (WHICH TAX AND TAX CREDIT,

 

7

--------------------------------------------------------------------------------



 


REPAYMENT OR OTHER TAX BENEFIT IS TO BE DETERMINED BY THE RECIPIENT ACTING IN
GOOD FAITH AND IS TO BE CERTIFIED AS SUCH TO THE PARTY MAKING THE PAYMENT), THE
RECIPIENT IS IN THE SAME POSITION AS IT WOULD HAVE BEEN IN IF THE MATTER GIVING
RISE TO THE PAYMENT OBLIGATION HAD NOT OCCURRED, PROVIDED THAT IF A RECIPIENT
RECEIVES A PAYMENT WHICH HAS BEEN INCREASED TO TAKE ACCOUNT OF ANY TAX
CHARGEABLE OR WHICH WOULD HAVE BEEN CHARGEABLE AND THE RECIPIENT SUBSEQUENTLY
RECEIVES AND RETAINS A TAX CREDIT, REPAYMENT OR OTHER TAX BENEFIT ARISING SOLELY
AS A RESULT OF THE MATTER GIVING RISE TO THE PAYMENT OBLIGATION OR RECEIPT OF
THE PAYMENT, THE RECIPIENT SHALL REPAY SUCH AMOUNT (IF ANY) AS WILL LEAVE IT IN
THE SAME POSITION AS IT WOULD HAVE BEEN IN HAD THE MATTER GIVING RISE TO THE
PAYMENT OBLIGATION NOT OCCURRED; AND


 


(L)                             ALL TERMS USED HEREIN BUT NOT OTHERWISE DEFINED
SHALL HAVE THE MEANINGS SET FORTH IN THE TRANSACTION AGREEMENT.

 


ARTICLE II

 


PURCHASE AND SALE

 

SECTION 2.01.                 Purchase and Sale of the Shares.  Upon the terms
and subject to the conditions of this Agreement, at the Closing,
contemporaneously with the Closing as defined in the Transaction Agreement, the
Company shall issue, sell and deliver to the Investor, and the Investor shall
accept and acquire from the Company, a number of shares of Common Stock
determined in accordance with Section 2.02 (such shares of Common Stock
purchased pursuant to this Agreement, the “Shares”) as satisfaction in part of
the consideration payable to the Investor in respect of the PPPI Sale Business
in accordance with the Transaction Agreement.

 

SECTION 2.02.                 Issuance Amount.

 

(a)                                  Number of Shares.  The number of shares of
Common Stock to be issued pursuant to Section 2.01 shall be a number equal to
the Share Consideration divided by the Price Per Share, each as defined below.

 

(b)                                 Share Consideration.  The consideration for
the Shares (the “Share Consideration”) shall be the amount specified in a notice
delivered by the Company to the Investor in accordance with Article 2.15(a) of
the Transaction Agreement, provided that such amount shall in no case exceed the
Equity Commitment and shall be subject to downward adjustment as set forth in
paragraph (d) below.  The Share Consideration (i) reflects the portion of the
consideration payable by the Company for the PPPI Sale Business to be paid in
kind in Shares in accordance with the Transaction Agreement and (ii) will be
paid in kind by the transfer by the Investor of all or part of the PPPI Sale
Business in accordance with the Transaction Agreement.

 

(c)                                  Price Per Share.  The price per Share (the
“Price Per Share”) shall be an amount equal to 95% of the volume-weighted
average of the per share prices of the Company’s Common Stock as reported on the
New York Stock Exchange, Inc. (the

 

8

--------------------------------------------------------------------------------


 

“NYSE”) composite transactions reporting system (as reported in the Eastern
Edition of The Wall Street Journal or, if not reported thereby, another
authoritative source) for ten consecutive trading days ending at the close of
the trading day prior to the Closing Date (the “VWAP”).

 

(d)                                 If the number of shares of Common Stock
calculated as set forth above exceeds 19.9% of the number of issued and
outstanding shares of Common Stock of the Company immediately prior to such
issuance, the Investor and the Company may mutually agree to reduce the Share
Consideration to yield a number of shares of Common Stock, calculated in
accordance with paragraph (a) above, constituting 19.9% of the number of shares
of Common Stock of the Company immediately prior to such issuance.  Any
reduction in the Share Consideration and number of shares by the Investor
pursuant to this Section 2.02(d) shall not reduce the Initial Asset
Consideration, Initial Share Consideration, Cross-Group Loan Purchase Price or
Final Consideration (each as defined in the Transaction Agreement) or any other
consideration or amount payable by the Company pursuant to the Transaction
Agreement.

 


SECTION 2.03.                                              CLOSING.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE ISSUANCE, SALE AND PURCHASE OF
THE SHARES CONTEMPLATED BY THIS AGREEMENT SHALL TAKE PLACE AT A CLOSING (THE
“CLOSING”) TO OCCUR SIMULTANEOUSLY WITH THE CLOSING UNDER THE TRANSACTION
AGREEMENT ON THE CLOSING DATE; PROVIDED THAT THE CLOSING SHALL OCCUR NO LATER
THAN THE LONGSTOP DATE.


 


SECTION 2.04.                                              CLOSING DELIVERIES BY
THE COMPANY.  AT THE CLOSING, THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED
TO THE INVESTOR:


 


(A)                          STOCK CERTIFICATES EVIDENCING THE SHARES REGISTERED
IN THE NAME OF THE INVESTOR (OR SUCH OTHER AFFILIATE OF THE INVESTOR AS THE
INVESTOR SHALL DESIGNATE), WHICH STOCK CERTIFICATES MAY HAVE A LEGEND AS
PROVIDED IN SECTION 5.06;


 


(B)                         EXECUTED COUNTERPART OF THE REGISTRATION RIGHTS
AGREEMENT;


 


(C)                          A CROSS-RECEIPT FOR THE SHARE CONSIDERATION IN
EXCHANGE FOR THE SHARES;


 


(D)                         EVIDENCE OF THE AMENDMENT TO, TERMINATION OR
EXPIRATION OF THE RIGHTS AGREEMENT;


 


(E)                          A TRUE AND COMPLETE COPY, CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY, OF THE RESOLUTIONS DULY AND
VALIDLY ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”)
EVIDENCING ITS AUTHORIZATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE REGISTRATION RIGHTS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY;


 


(F)                            A CERTIFICATE OF GOOD STANDING ISSUED BY THE
SECRETARY OF STATE OF THE STATE OF MISSOURI CERTIFYING THAT THE COMPANY HAS
LEGAL EXISTENCE AND IS IN GOOD STANDING;


 

9

--------------------------------------------------------------------------------



 


(G)                         A LEGAL OPINION FROM THE COMPANY’S COUNSEL IN A FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE INVESTOR ADDRESSING THE ITEMS
IDENTIFIED IN EXHIBIT B HERETO; AND


 


(H)                         A CERTIFICATE OF A DULY AUTHORIZED OFFICER OF THE
COMPANY CERTIFYING AS TO THE MATTERS SET FORTH IN SECTION 6.02(B).


 


SECTION 2.05.                                              CLOSING DELIVERIES BY
THE INVESTOR.  AT THE CLOSING, THE INVESTOR SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY:


 


(A)                          ALL MATERIAL DELIVERABLES (AS DEFINED IN THE
TRANSACTION AGREEMENT) WITH RESPECT TO THE PPPI SALE BUSINESS IN ACCORDANCE WITH
THE TRANSACTION AGREEMENT AS PART OF THE CLOSING (AS DEFINED THEREIN);


 


(B)                         EXECUTED COUNTERPART OF THE REGISTRATION RIGHTS
AGREEMENT;


 


(C)                          A CROSS-RECEIPT FOR THE SHARE CONSIDERATION IN
EXCHANGE FOR THE SHARES; AND


 


(D)                         A TRUE AND COMPLETE COPY, CERTIFIED BY THE SECRETARY
OR AN ASSISTANT SECRETARY OF THE INVESTOR, OF THE RESOLUTIONS DULY AND VALIDLY
ADOPTED BY THE BOARD OF DIRECTORS OF THE INVESTOR EVIDENCING ITS AUTHORIZATION
OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


 

As an inducement to the Investor to enter into this Agreement, the Company
hereby represents and warrants to the Investor, as of the date hereof and as of
the Closing Date or, if a representation or warranty is made as of a specified
date, as of such date, as follows:

 


SECTION 3.01.                                              ORGANIZATION AND
AUTHORITY OF THE COMPANY.


 


(A)                          THE COMPANY AND EACH MATERIAL SUBSIDIARY IS DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS FORMATION, HAS ALL POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS NOW BEING CONDUCTED AND TO OWN ITS PROPERTIES AND IS DULY LICENSED
OR QUALIFIED AND IN GOOD STANDING IN EACH OTHER JURISDICTION IN WHICH ITS
PROPERTIES ARE LOCATED OR IN WHICH FAILURE TO QUALIFY WOULD MATERIALLY AND
ADVERSELY AFFECT THE CONDUCT OF ITS BUSINESS.


 

10

--------------------------------------------------------------------------------



 


(B)                         THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT ARE WITHIN THE
COMPANY’S CORPORATE POWER AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION.


 


(C)                          THIS AGREEMENT AND UPON ITS EXECUTION, THE
REGISTRATION RIGHTS AGREEMENT, CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT
TO THE EXTENT ENFORCEABILITY MAY BE LIMITED BY ANY ENFORCEMENT LIMITATION.


 


SECTION 3.02.                                              CAPITALIZATION;
OWNERSHIP OF SHARES.


 


(A)                          THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 500,000,000 SHARES OF COMMON STOCK AND 2,000,000 SHARES OF PREFERRED
STOCK, PAR VALUE $1.00 PER SHARE (“PREFERRED STOCK”).  AS OF MAY 8, 2009,
99,923,718 SHARES OF COMMON STOCK WERE ISSUED AND OUTSTANDING, ALL OF WHICH ARE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND WERE NOT ISSUED IN VIOLATION OF
ANY PREEMPTIVE RIGHTS.  EXCEPT FOR ISSUANCES IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE PURSUANT TO THE STOCK INCENTIVE PLANS, (I) SINCE
MAY 8, 2009, THE COMPANY HAS NOT ISSUED OR SOLD ANY SHARES OF COMMON STOCK AND
(II) THERE ARE NO OPTIONS, WARRANTS, CONVERTIBLE SECURITIES OR OTHER RIGHTS,
AGREEMENTS, ARRANGEMENTS OR COMMITMENTS RELATING TO THE SHARES OR OBLIGATING
EITHER THE COMPANY OR ANY SUBSIDIARY TO ISSUE, SELL OR PURCHASE ANY SHARES OF
COMMON STOCK, OR ANY OTHER INTEREST IN, THE COMPANY.  THERE ARE NO SHARES OF
PREFERRED STOCK ISSUED OR OUTSTANDING, AND NONE ARE RESERVED FOR ISSUANCE OTHER
THAN SHARES RESERVED FOR ISSUANCE PURSUANT TO THE RIGHTS AGREEMENT.


 


(B)                         THE ISSUANCE OF THE SHARES HAS BEEN DULY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY, AND NO APPROVAL OF
THE COMPANY’S STOCKHOLDERS IS REQUIRED UNDER ANY LAW OR UNDER THE REGULATIONS
AND POLICIES OF ANY SECURITIES EXCHANGE IN CONNECTION THEREWITH. UPON THE
ISSUANCE AND SALE OF THE SHARES, SUCH SHARES WILL (A) BE DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY, (B) BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, AND (C) NOT HAVE BEEN ISSUED IN VIOLATION OF ANY
PREEMPTIVE OR OTHER SIMILAR RIGHT.  THERE ARE NO VOTING TRUSTS, STOCKHOLDER
AGREEMENTS, PROXIES OR OTHER AGREEMENTS OR UNDERSTANDINGS IN EFFECT WITH RESPECT
TO THE VOTING OR TRANSFER OF ANY OF THE SHARES.


 


SECTION 3.03.                                              NO CONFLICT.  AS OF
THE DATE HEREOF (ASSUMING THAT ANY APPLICABLE WAITING PERIOD UNDER THE HSR ACT
HAS EXPIRED OR BEEN TERMINATED) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT BY THE COMPANY DO NOT, AND AS OF THE CLOSING
DATE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT BY THE COMPANY DO NOT AND WILL NOT CONTRAVENE, OR
CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW, ANY MATERIAL
CONTRACT OR THE CERTIFICATE OR ARTICLES OF INCORPORATION OR BY-LAWS OF THE
COMPANY, OR ANY JUDGMENT, ORDER, DECREE, AGREEMENT OR INSTRUMENT BINDING ON THE
COMPANY OR ITS ASSETS.


 

11

--------------------------------------------------------------------------------



 


SECTION 3.04.                                              GOVERNMENTAL AND
STOCKHOLDER CONSENTS AND APPROVALS.  ASSUMING THAT ANY APPLICABLE WAITING PERIOD
UNDER THE HSR ACT HAS EXPIRED OR BEEN TERMINATED, NO APPROVAL, CONSENT OR
AUTHORIZATION OF OR FILING OR REGISTRATION WITH ANY GOVERNMENTAL AUTHORITY IS
NECESSARY FOR THE EXECUTION OR DELIVERY BY THE COMPANY OF THIS AGREEMENT OR THE
REGISTRATION RIGHTS AGREEMENT OR FOR THE PERFORMANCE BY THE COMPANY OF ANY OF
THE TERMS OR CONDITIONS HEREOF OR THEREOF, EXCEPT FOR SUCH APPROVALS, CONSENTS
OR AUTHORIZATIONS (COPIES OF WHICH HAVE BEEN OR WILL BE DELIVERED TO THE
INVESTOR) AS HAVE BEEN OBTAINED OR WILL BE OBTAINED ON OR BEFORE THE CLOSING
DATE.  AS OF THE CLOSING DATE ALL APPROVALS, CONSENTS AND AUTHORIZATIONS OF AND
ALL FILINGS AND REGISTRATIONS WITH ANY GOVERNMENTAL AUTHORITY NECESSARY FOR THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF ANY OF THE TERMS OR
CONDITIONS OF THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT WILL HAVE BEEN
OBTAINED OR MADE AND WILL BE IN FULL FORCE AND EFFECT, OTHER THAN SUCH FILINGS
AND REGISTRATIONS THAT THE REGISTRATION RIGHTS AGREEMENT EXPRESSLY CONTEMPLATES
WILL OCCUR AFTER THE CLOSING DATE.  NO APPROVAL BY THE HOLDERS OF ANY CLASS OR
SERIES OF THE COMPANY’S CAPITAL STOCK IS NECESSARY FOR SUCH EXECUTION, DELIVERY
OR PERFORMANCE.


 


SECTION 3.05.                                              SEC REPORTS;
SARBANES-OXLEY ACT.


 


(A)                          SINCE JANUARY 1, 2008, THE COMPANY HAS TIMELY FILED
ALL DOCUMENTS REQUIRED TO BE FILED WITH THE SEC PURSUANT TO SECTIONS 13(A),
14(A) OR 15(D) OF THE EXCHANGE ACT (THE “SEC REPORTS”).  THE SEC REPORTS, WHEN
THEY WERE FILED WITH THE SEC, CONFORMED IN ALL MATERIAL RESPECTS TO THE
REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC
THEREUNDER, AND NONE OF SUCH DOCUMENTS CONTAINED AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE SUCH STATEMENTS, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH
THEY WERE MADE, NOT MISLEADING.


 


(B)                         EACH OF THE CONSOLIDATED FINANCIAL STATEMENTS
(INCLUDING, IN EACH CASE, ANY NOTES THERETO) CONTAINED IN THE SEC REPORTS WAS
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENT WITH THE PAST
PRACTICES OF THE COMPANY AND ITS SUBSIDIARIES (EXCEPT AS MAY BE INDICATED IN
SUCH STATEMENTS OR THE NOTES THERETO) AND EACH FAIRLY PRESENTS, IN ALL MATERIAL
RESPECTS, THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE RESPECTIVE
DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN EXCEPT AS
OTHERWISE NOTED THEREIN (INCLUDING, IN EACH CASE, IN ANY NOTES THERETO, AND
SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL PERIOD-END ADJUSTMENTS).


 


(C)                          THE RECORDS, SYSTEMS, CONTROLS, DATA AND
INFORMATION OF THE COMPANY AND ITS SUBSIDIARIES ARE RECORDED, STORED, MAINTAINED
AND OPERATED UNDER MEANS (INCLUDING ANY ELECTRONIC, MECHANICAL OR PHOTOGRAPHIC
PROCESS, WHETHER COMPUTERIZED OR NOT) THAT ARE UNDER THE EXCLUSIVE OWNERSHIP AND
DIRECT CONTROL OF THE COMPANY OR THE SUBSIDIARIES OR THEIR ACCOUNTANTS
(INCLUDING ALL MEANS OF ACCESS THERETO AND THEREFROM). THE COMPANY (I) HAS
IMPLEMENTED AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN
RULE 13A-15(E) UNDER THE EXCHANGE ACT) TO ENSURE THAT MATERIAL INFORMATION


 

12

--------------------------------------------------------------------------------



 


RELATING TO THE COMPANY, INCLUDING ITS SUBSIDIARIES, IS MADE KNOWN TO THE CHIEF
EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF THE COMPANY BY OTHERS
WITHIN THOSE ENTITIES, AND (II) HAS DISCLOSED, BASED ON ITS MOST RECENT
EVALUATION PRIOR TO THE DATE ON WHICH THIS REPRESENTATION IS MADE OR REPEATED,
TO THE COMPANY’S OUTSIDE AUDITORS AND THE AUDIT COMMITTEE OF THE COMPANY’S BOARD
OF DIRECTORS (A) ANY SIGNIFICANT DEFICIENCIES AND MATERIAL WEAKNESSES IN THE
DESIGN OR OPERATION OF INTERNAL CONTROLS OVER FINANCIAL REPORTING (AS DEFINED IN
RULE 13A-15(F) UNDER THE EXCHANGE ACT) THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE COMPANY’S ABILITY TO
RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL INFORMATION AND (B) ANY FRAUD,
WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A
SIGNIFICANT ROLE IN THE COMPANY’S INTERNAL CONTROLS OVER FINANCIAL REPORTING. TO
THE KNOWLEDGE OF THE COMPANY, THERE IS NO REASON THAT ITS OUTSIDE AUDITORS AND
ITS CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER WILL NOT BE ABLE TO GIVE
THE CERTIFICATIONS AND ATTESTATIONS REQUIRED PURSUANT TO THE RULES AND
REGULATIONS ADOPTED PURSUANT TO SECTION 404 OF THE SARBANES-OXLEY ACT OF 2002,
WITHOUT QUALIFICATION, WHEN NEXT DUE.


 


(D)                         THE COMPANY MAINTAINS A STANDARD SYSTEM OF
ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH GAAP IN ALL MATERIAL
RESPECTS.  THE COMPANY AND ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL
ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN
ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED
ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT REASONABLE
INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY DIFFERENCES.


 


SECTION 3.06.                                              LITIGATION.  THERE
ARE NO ACTIONS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST
OR AFFECTING THE COMPANY OR ANY SUBSIDIARY BY, IN OR BEFORE ANY GOVERNMENTAL
AUTHORITY WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
OTHER THAN ANY LIABILITY DISCLOSED IN THE SEC REPORTS, NEITHER THE COMPANY NOR
ANY SUBSIDIARY HAS ANY CONTINGENT LIABILITIES WHICH ARE MATERIAL TO THE COMPANY
AND ITS SUBSIDIARIES TAKEN AS A WHOLE.


 


SECTION 3.07.                                              COMPLIANCE WITH LAWS;
PERMITS.


 


(A)                          THE COMPANY AND EACH OF ITS MATERIAL SUBSIDIARIES
HAS CONDUCTED ITS BUSINESSES IN COMPLIANCE WITH ALL APPLICABLE LAWS, EXCEPT
WHERE (I) THE FAILURE TO BE IN COMPLIANCE COULD NOT REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR (II) THE
NECESSITY OF COMPLIANCE, OR THE FAILURE TO COMPLY, THEREWITH IS BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.


 


(B)                         THE COMPANY AND EACH OF ITS MATERIAL SUBSIDIARIES
HAVE ALL PERMITS, LICENSES,  AUTHORIZATIONS, ORDERS AND APPROVALS OF, AND HAVE
MADE ALL FILINGS, APPLICATIONS AND REGISTRATIONS WITH, ANY GOVERNMENTAL
AUTHORITIES THAT ARE REQUIRED IN ORDER TO CARRY

 

13

--------------------------------------------------------------------------------



 


ON THEIR BUSINESSES AS PRESENTLY CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE
SUCH PERMITS, LICENSES, AUTHORIZATIONS, ORDERS AND APPROVALS OR THE FAILURE TO
MAKE SUCH FILINGS, APPLICATIONS AND REGISTRATIONS, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
AND ALL SUCH PERMITS, LICENSES, CERTIFICATES OF AUTHORITY, ORDERS AND APPROVALS
ARE IN FULL FORCE AND EFFECT AND, TO THE KNOWLEDGE OF THE COMPANY, NO SUSPENSION
OR CANCELLATION OF ANY OF THEM IS THREATENED, AND ALL SUCH FILINGS, APPLICATIONS
AND REGISTRATIONS ARE CURRENT, EXCEPT WHERE SUCH ABSENCE, SUSPENSION OR
CANCELLATION, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)                          EACH BENEFIT PLAN HAS BEEN OPERATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH ITS TERMS AND THE REQUIREMENTS OF ALL APPLICABLE
LAWS.  THE COMPANY HAS PERFORMED ALL MATERIAL OBLIGATIONS REQUIRED TO BE
PERFORMED BY IT UNDER, IS NOT IN ANY MATERIAL RESPECT IN DEFAULT UNDER OR IN
MATERIAL VIOLATION OF, AND, TO THE COMPANY’S KNOWLEDGE, THERE IS NO MATERIAL
DEFAULT OR VIOLATION BY ANY PARTY TO, ANY BENEFIT PLAN.  NO ACTION IS PENDING
OR, TO THE COMPANY’S KNOWLEDGE, THREATENED WITH RESPECT TO ANY BENEFIT PLAN
(OTHER THAN CLAIMS FOR BENEFITS IN THE ORDINARY COURSE OF BUSINESS) AND, TO THE
KNOWLEDGE OF THE COMPANY, NO FACT OR EVENT EXISTS THAT COULD GIVE RISE TO ANY
SUCH ACTION.


 


(D)                         THE COMPANY HAS FULFILLED ITS OBLIGATIONS UNDER THE
MINIMUM FUNDING STANDARDS OF ERISA AND THE CODE WITH RESPECT TO EACH BENEFIT
PLAN AND IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE
PROVISIONS OF ERISA AND THE CODE, AND HAS NOT INCURRED LIABILITIES WHICH ARE DUE
AND PAYABLE AGGREGATING IN EXCESS OF $5,000,000 TO A BENEFIT PLAN UNDER TITLE IV
OF ERISA.


 


SECTION 3.08.                                              ENVIRONMENTAL
MATTERS.  IN THE ORDINARY COURSE OF ITS BUSINESS, THE COMPANY CONDUCTS AN
ONGOING REVIEW OF THE EFFECT OF ENVIRONMENTAL LAWS ON THE BUSINESS, OPERATIONS
AND PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES, IN THE COURSE OF WHICH IT
IDENTIFIES AND EVALUATES ASSOCIATED LIABILITIES AND COSTS (INCLUDING ANY CAPITAL
OR OPERATING EXPENDITURES REQUIRED FOR CLEAN-UP OR CLOSURE OF PROPERTIES
PRESENTLY OR PREVIOUSLY OWNED, ANY CAPITAL OR OPERATING EXPENDITURES REQUIRED TO
ACHIEVE OR MAINTAIN COMPLIANCE WITH ENVIRONMENTAL PROTECTION STANDARDS IMPOSED
BY LAW OR AS A CONDITION OF ANY LICENSE, PERMIT OR CONTRACT, ANY RELATED
CONSTRAINTS ON OPERATING ACTIVITIES, INCLUDING ANY PERIODIC OR PERMANENT
SHUTDOWN OF ANY FACILITY OR REDUCTION IN THE LEVEL OF OR CHANGE IN THE NATURE OF
OPERATIONS CONDUCTED THEREAT, ANY COSTS OR LIABILITIES IN CONNECTION WITH
OFF-SITE DISPOSAL OF WASTES OR HAZARDOUS SUBSTANCES, AND ANY ACTUAL OR POTENTIAL
LIABILITIES TO THIRD PARTIES, INCLUDING EMPLOYEES, AND ANY RELATED COSTS AND
EXPENSES).  ON THE BASIS OF SUCH REVIEW, THE COMPANY HAS REASONABLY CONCLUDED
THAT SUCH ASSOCIATED LIABILITIES AND COSTS, INCLUDING THE COSTS OF COMPLIANCE
WITH ENVIRONMENTAL LAWS, WILL NOT HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.09.                                              TAXES.  (I) ALL TAX
RETURNS THAT ARE REQUIRED TO BE FILED ON OR BEFORE THE CLOSING DATE BY OR WITH
RESPECT TO THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE BEEN OR WILL BE TIMELY
FILED ON OR BEFORE THE CLOSING DATE, AND ALL SUCH


 

14

--------------------------------------------------------------------------------



 


TAX RETURNS ARE OR WILL BE TRUE AND COMPLETE IN ALL MATERIAL RESPECTS; (II) ALL
TAXES SHOWN TO BE DUE ON THE TAX RETURNS REFERRED TO IN CLAUSE (I) HAVE BEEN OR
WILL BE TIMELY PAID IN FULL; (III) ALL MATERIAL DEFICIENCIES ASSERTED OR
MATERIAL ASSESSMENTS MADE AS A RESULT OF EXAMINATIONS BY THE INTERNAL REVENUE
SERVICE OR OTHER TAX AUTHORITIES HAVE BEEN PAID IN FULL OR (A) ARE BEING
CONTESTED IN GOOD FAITH AND (B) HAVE BEEN PROPERLY REFLECTED IN ACCORDANCE WITH
U.S. GAAP IN THE SEC REPORTS; (IV) NO EXAMINATION OF ANY OF THE TAX RETURNS
REFERRED TO IN CLAUSE (I) ARE CURRENTLY PENDING; (V) NO OUTSTANDING WAIVERS OF
STATUTES OF LIMITATION HAVE BEEN GIVEN WITH RESPECT TO ANY TAXES OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES; (VI) THE COMPANY WILL NOT BE REQUIRED, AS A RESULT
OF (A) A CHANGE IN ACCOUNTING METHOD FOR A TAX PERIOD BEGINNING ON OR BEFORE
CLOSING, TO INCLUDE ANY ADJUSTMENT UNDER SECTION 481(C) OF THE CODE (OR ANY
SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW) IN TAXABLE INCOME FOR ANY TAX
PERIOD BEGINNING ON OR AFTER THE CLOSING DATE, OR (B) ANY “CLOSING AGREEMENT” AS
DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY SIMILAR PROVISION OF STATE, LOCAL,
OR FOREIGN LAW), TO INCLUDE ANY ITEM OF INCOME IN OR EXCLUDE ANY ITEM OF
DEDUCTION FROM ANY TAX PERIOD BEGINNING ON OR AFTER THE CLOSING; (VII) THERE ARE
NO LIENS ON ANY OF THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT
AROSE IN CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) TO PAY ANY TAX;
(VIII) THE COMPANY AND ITS SUBSIDIARIES HAVE NEVER BEEN MEMBERS OF AN
AFFILIATED, COMBINED, CONSOLIDATED OR UNITARY TAX GROUP FOR PURPOSES OF FILING
ANY TAX RETURN, OTHER THAN, FOR PURPOSES OF FILING CONSOLIDATED U.S. FEDERAL
INCOME TAX RETURNS, A GROUP OF WHICH THE COMPANY WAS THE COMMON PARENT; AND
(IX) NO CLOSING AGREEMENTS, PRIVATE LETTER RULINGS, TECHNICAL ADVANCE MEMORANDA
OR SIMILAR AGREEMENT OR RULINGS HAVE BEEN ENTERED INTO OR ISSUED BY ANY TAXING
AUTHORITY WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


SECTION 3.10.                                              NO MATERIAL ADVERSE
CHANGE.  SINCE MARCH 31, 2009, AND EXCEPT AS DISCLOSED IN THE COMPANY’S ANNUAL
REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2008 OR ANY EXCHANGE ACT
FILINGS MADE BY THE COMPANY SINCE DECEMBER 31, 2008 AND EXCEPT AS CONTEMPLATED
BY THE TRANSACTION AGREEMENT, NO EVENT, CIRCUMSTANCE OR CHANGE HAS OCCURRED THAT
HAS CAUSED OR EVIDENCES, EITHER IN ANY CASE OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A
WHOLE.


 


SECTION 3.11.                                              INVESTMENT COMPANY
ACT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A
COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.12.                                              SOLVENCY.  THE
COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, ARE SOLVENT.


 


SECTION 3.13.                                              NYSE LISTING.  THE
OUTSTANDING SHARES OF COMMON STOCK ARE LISTED ON THE NYSE AND THE SHARES WILL,
UPON ISSUANCE, BE LISTED ON THE NYSE.


 


SECTION 3.14.                                              SHARE REGISTER.  AT
ALL MATERIAL TIMES, THE REGISTER OF OWNERSHIP OF THE SHARES OF THE COMPANY IS
AND WILL BE SITUATED IN THE UNITED STATES.


 

15

--------------------------------------------------------------------------------



 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES
OF THE INVESTOR


 

As an inducement to the Company to enter into the Agreement, the Investor hereby
represents and warrants to the Company as of the date hereof as follows:

 


SECTION 4.01.                                              ORGANIZATION AND
AUTHORITY OF THE INVESTOR.


 


(A)                          THE INVESTOR IS DULY ORGANIZED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION, HAS
ALL POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED AND TO
OWN ITS PROPERTIES AND IS DULY LICENSED OR QUALIFIED AND IN GOOD STANDING IN
EACH OTHER JURISDICTION IN WHICH ITS PROPERTIES ARE LOCATED OR IN WHICH FAILURE
TO QUALIFY WOULD MATERIALLY AND ADVERSELY AFFECT THE CONDUCT OF ITS BUSINESS.


 


(B)                         THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
INVESTOR OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT ARE WITHIN THE
INVESTOR’S CORPORATE POWER AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION.


 


(C)                          THIS AGREEMENT AND UPON ITS EXECUTION, THE
REGISTRATION RIGHTS AGREEMENT, CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE
INVESTOR, ENFORCEABLE AGAINST THE INVESTOR IN ACCORDANCE WITH THEIR TERMS,
EXCEPT TO THE EXTENT ENFORCEABILITY MAY BE LIMITED BY ANY ENFORCEMENT
LIMITATION.


 


SECTION 4.02.                                              NO CONFLICT.  AS OF
THE DATE HEREOF (ASSUMING THAT ANY APPLICABLE WAITING PERIOD UNDER THE HSR ACT
HAS EXPIRED OR BEEN TERMINATED) THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE REGISTRATION RIGHTS AGREEMENT BY THE INVESTOR DO NOT, AND AS OF THE CLOSING
DATE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT BY THE INVESTOR DO NOT AND WILL NOT CONTRAVENE, OR
CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW, ANY MATERIAL
CONTRACT OR THE CERTIFICATE OR ARTICLES OF INCORPORATION OR BY-LAWS OF THE
INVESTOR, OR ANY JUDGMENT, ORDER, DECREE, AGREEMENT OR INSTRUMENT BINDING ON THE
INVESTOR OR ITS ASSETS.


 


SECTION 4.03.                                              GOVERNMENTAL CONSENTS
AND APPROVALS.  ASSUMING THAT ANY APPLICABLE WAITING PERIOD UNDER THE HSR ACT
HAS EXPIRED OR BEEN TERMINATED, NO APPROVAL, CONSENT OR AUTHORIZATION OF OR
FILING OR REGISTRATION WITH ANY GOVERNMENTAL AUTHORITY OR BODY IS NECESSARY FOR
THE EXECUTION, DELIVERY OR PERFORMANCE BY THE INVESTOR OF THIS AGREEMENT OR THE
REGISTRATION RIGHTS AGREEMENT OR FOR THE PERFORMANCE BY THE INVESTOR OF ANY OF
THE TERMS OR CONDITIONS HEREOF OR THEREOF, EXCEPT FOR SUCH APPROVALS, CONSENTS
OR AUTHORIZATIONS (COPIES OF WHICH HAVE BEEN DELIVERED TO THE COMPANY) AS HAVE
BEEN OBTAINED OR WILL BE OBTAINED ON OR BEFORE THE CLOSING DATE.  AS OF THE
CLOSING DATE ALL APPROVALS, CONSENTS AND AUTHORIZATIONS OF AND ALL FILINGS AND
REPRESENTATIONS WITH ANY


 

16

--------------------------------------------------------------------------------



 


GOVERNMENTAL AUTHORITY NECESSARY FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE INVESTOR OF ANY OF THE TERMS OR CONDITIONS OF THIS AGREEMENT OR THE
REGISTRATION RIGHTS AGREEMENT WILL HAVE BEEN OBTAINED OR MADE AND WILL BE IN
FULL FORCE AND EFFECT.


 


SECTION 4.04.                                              SECURITIES,
INVESTMENT, ACCREDITED INVESTOR.


 


(A)                          THE INVESTOR ACKNOWLEDGES THAT THE SHARES HAVE NOT
BEEN, AND WILL NOT BE, EXCEPT PURSUANT TO THIS AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, REGISTERED UNDER THE SECURITIES ACT OR UNDER ANY STATE
SECURITIES LAWS, ARE BEING OFFERED AND SOLD IN RELIANCE UPON FEDERAL AND STATE
EXEMPTIONS FOR TRANSACTIONS NOT INVOLVING ANY PUBLIC OFFERING AND WILL CONTAIN
THE LEGENDS RESTRICTING TRANSFER SET FORTH IN SECTION 5.06 OF THIS AGREEMENT.


 


(B)                         THE INVESTOR IS ACQUIRING THE SHARES HEREUNDER,
SOLELY FOR INVESTMENT, SOLELY FOR INVESTOR’S OWN ACCOUNT AND NOT WITH A VIEW TO,
OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION (OTHER THAN A TRANSFER TO AN
AFFILIATE IN ACCORDANCE WITH AND SUBJECT TO THE REQUIREMENTS OF SECTION 5.13 OR
DISTRIBUTION PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AS CONTEMPLATED BY
THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT) OR OTHER DISPOSITION
THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAW.


 


(C)                          THE INVESTOR HAS RECEIVED CERTAIN INFORMATION
CONCERNING THE COMPANY AND HAS HAD THE OPPORTUNITY TO OBTAIN ADDITIONAL
INFORMATION AS DESIRED IN ORDER TO EVALUATE THE MERITS AND THE RISKS INHERENT IN
HOLDING THE SHARES. INVESTOR IS ABLE TO BEAR THE ECONOMIC RISK AND LACK OF
LIQUIDITY INHERENT IN HOLDING THE SHARES.


 


(D)                         THE INVESTOR IS AN “ACCREDITED INVESTOR” AS DEFINED
IN RULE 501 PROMULGATED UNDER THE SECURITIES ACT.


 


(E)                          INVESTOR HAS SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AS TO BE CAPABLE OF EVALUATING THE MERITS AND
RISKS OF AN INVESTMENT IN THE SHARES AND HAS HAD ACCESS TO SUFFICIENT
INFORMATION REGARDING THE COMPANY AND ITS BUSINESS AND CONDITION TO MAKE AN
INFORMED DECISION TO PURCHASE THE SHARES.


 


SECTION 4.05.                                              INVESTOR’S
INDEPENDENT INVESTIGATION.  THE INVESTOR HAS HAD ACCESS TO, AND IS RELYING
EXCLUSIVELY ON, SUCH FINANCIAL AND OTHER INFORMATION (INCLUDING THE BUSINESS,
FINANCIAL CONDITION, PROSPECTS, CREDITWORTHINESS, STATUS AND AFFAIRS OF THE
COMPANY) CONCERNING THE COMPANY AND THE SHARES INCLUDING, WITHOUT LIMITATION,
THE INFORMATION NOTED ABOVE, AS IT HAS DEEMED NECESSARY IN CONNECTION WITH ITS
DECISION TO TAKE UP THE SHARES, AND ITS INVESTMENT DECISION IS BASED UPON ITS
OWN JUDGMENT, DUE DILIGENCE AND ANALYSIS.  IN CONNECTION WITH THE FOREGOING, THE
INVESTOR AND ITS REPRESENTATIVES ACKNOWLEDGE THAT THEY HAVE RECEIVED INFORMATION
CONTAINING “FORWARD-LOOKING STATEMENTS” (AS DEFINED IN THE PRIVATE SECURITIES
LITIGATION REFORM ACT OF 1995, AND WITHIN THE MEANING OF SECTION 27A OF THE
SECURITIES ACT AND SECTION 21E OF THE EXCHANGE ACT).  THERE ARE UNCERTAINTIES
INHERENT IN THOSE FORWARD-LOOKING STATEMENTS, AND THE INVESTOR IS FAMILIAR WITH
SUCH UNCERTAINTIES.

 

17

--------------------------------------------------------------------------------



 


ARTICLE V

 


CERTAIN ADDITIONAL AGREEMENTS OF THE PARTIES


 


SECTION 5.01.               CONDUCT OF BUSINESS PRIOR TO THE CLOSING.  THE
COMPANY COVENANTS AND AGREES THAT BETWEEN THE DATE HEREOF AND THE CLOSING, THE
COMPANY SHALL, AND SHALL CAUSE EACH SUBSIDIARY TO, CONDUCT ITS BUSINESS IN THE
ORDINARY COURSE IN ALL MATERIAL RESPECTS.  THE COMPANY COVENANTS AND AGREES
THAT, BETWEEN THE DATE HEREOF AND THE CLOSING, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE INVESTOR, NEITHER THE COMPANY NOR ANY SUBSIDIARY WILL:


 


(A)         ADOPT OR PROPOSE ANY CHANGE TO ITS CERTIFICATE OF INCORPORATION OR
BYLAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS), EXCEPT FOR THE TERMINATION OF THE
RIGHTS AGREEMENT IN ACCORDANCE WITH SECTION 5.16;


 


(B)        OTHER THAN PURSUANT TO THE TRANSACTION AGREEMENT, ACQUIRE A MATERIAL
AMOUNT OF ASSETS FROM ANY OTHER PERSON OUTSIDE OF THE ORDINARY COURSE OF
BUSINESS OR MERGE OR CONSOLIDATE WITH ANY OTHER PERSON;


 


(C)         SELL, LEASE, LICENSE, ABANDON, LET LAPSE OR OTHERWISE DISPOSE OF ANY
MATERIAL ASSETS OR PROPERTY OR ANY INTELLECTUAL PROPERTY (WHETHER OR NOT
MATERIAL) EXCEPT (I) PURSUANT TO EXISTING CONTRACTS OR COMMITMENTS OR (II) IN
THE ORDINARY COURSE OF BUSINESS;


 


(D)        ISSUE OR SELL ANY SHARES OF COMMON STOCK OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF COMMON STOCK, OR ANY WARRANTS,
RIGHTS OR OPTIONS TO ACQUIRE SHARES OF COMMON STOCK OR ENTER INTO ANY
TRANSACTION HAVING AN ECONOMIC EFFECT SIMILAR TO THAT OF A SALE OF SHARES OF
COMMON STOCK OTHER THAN (I) GRANTS OR SALES OF COMMON STOCK, RESTRICTED STOCK
UNITS, OR OPTIONS TO PURCHASE COMMON STOCK PURSUANT TO THE STOCK INCENTIVE PLANS
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE OR IN
CONNECTION WITH ANY NEW HIRES CONSISTENT WITH PAST PRACTICE, (II) SHARES OF
COMMON STOCK ISSUED UPON EXERCISE OR VESTING OF EMPLOYEE STOCK OPTIONS OR
RESTRICTED STOCK UNITS THAT ARE OUTSTANDING AT THE DATE HEREOF OR UPON EXERCISE
OR VESTING OF EMPLOYEE STOCK OPTIONS OR RESTRICTED STOCK UNITS THAT ARE GRANTED
AFTER THE DATE HEREOF PURSUANT TO THE STOCK INCENTIVE PLANS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, (III) SHARES OF COMMON STOCK
ISSUED UPON CONVERSION OF ANY CONVERTIBLE SECURITIES OUTSTANDING AS OF THE DATE
HEREOF OR (IV) SHARES OF COMMON STOCK ISSUED PURSUANT TO SECTION 5.11 OF THIS
AGREEMENT;


 


(E)         (I) MAKE OR CHANGE ANY TAX ELECTION, (II) CHANGE ANY ANNUAL TAX
ACCOUNTING PERIOD, (III) ADOPT OR CHANGE ANY METHOD OF TAX ACCOUNTING EXCEPT AS
REQUIRED BY APPLICABLE LAW, (IV) MATERIALLY AMEND ANY TAX RETURNS, (V) ENTER
INTO ANY MATERIAL CLOSING AGREEMENT, (VI) SETTLE ANY MATERIAL TAX CLAIM, AUDIT
OR ASSESSMENT, (VII) SURRENDER ANY RIGHT TO CLAIM A MATERIAL TAX REFUND, OFFSET
OR OTHER REDUCTION IN TAX LIABILITY; OR

 

18

--------------------------------------------------------------------------------



 


(F)         AGREE TO TAKE ANY OF THE ACTIONS SPECIFIED IN SECTIONS 5.01(A)-(E),
EXCEPT AS CONTEMPLATED BY THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.


 


SECTION 5.02.               ACCESS TO INFORMATION.  FROM THE DATE OF THIS
AGREEMENT AND THROUGH THE CLOSING, UPON REASONABLE NOTICE, THE COMPANY SHALL
CAUSE ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, ACCOUNTANTS
AND COUNSEL, AND SHALL CAUSE ITS SUBSIDIARIES AND EACH OF ITS SUBSIDIARIES’
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, ACCOUNTANTS AND COUNSEL
TO: (A) AFFORD THE OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS, COUNSEL, AND
REPRESENTATIVES OF THE INVESTOR REASONABLE ACCESS, DURING NORMAL BUSINESS HOURS,
TO THE OFFICES, PROPERTIES, OTHER FACILITIES, BOOKS AND RECORDS OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES AND TO THOSE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ACCOUNTANTS AND COUNSEL OF THE COMPANY AND OF EACH OF ITS SUBSIDIARIES
WHO HAVE ANY KNOWLEDGE RELATING TO THE COMPANY, OR ANY OF ITS SUBSIDIARIES AND
(B) FURNISH TO THE OFFICERS, EMPLOYEES, AGENTS, ACCOUNTANTS, COUNSEL AND
REPRESENTATIVES OF THE INVESTOR SUCH ADDITIONAL FINANCIAL AND OPERATING DATA AND
OTHER INFORMATION REGARDING THE ASSETS, PROPERTIES, LIABILITIES AND GOODWILL OF
THE COMPANY, ITS SUBSIDIARIES AND THEIR RESPECTIVE BUSINESSES AS THE INVESTOR
MAY FROM TIME TO TIME REASONABLY REQUEST. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE COMPANY SHALL NOT BE REQUIRED TO DISCLOSE ANY
INFORMATION TO THE INVESTOR IF SUCH DISCLOSURE WOULD, IN THE COMPANY’S
REASONABLE DISCRETION, (I) CAUSE SIGNIFICANT COMPETITIVE HARM TO ITS BUSINESS
AND THE BUSINESS OF ITS SUBSIDIARIES IF THE TRANSACTIONS CONTEMPLATED HEREBY ARE
NOT CONSUMMATED, (II) JEOPARDIZE ANY ATTORNEY-CLIENT OR OTHER LEGAL PRIVILEGE OR
(III) CONTRAVENE ANY APPLICABLE LAWS, FIDUCIARY DUTY OR BINDING AGREEMENT
ENTERED INTO PRIOR TO THE DATE HEREOF.


 


SECTION 5.03.               CONFIDENTIALITY.  ALL INFORMATION FURNISHED TO A
PARTY OR ITS ADVISOR BY A PARTY OR ITS ADVISOR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE SUBJECT TO, AND THE RECIPIENT OF SUCH
INFORMATION SHALL HOLD ALL SUCH INFORMATION IN CONFIDENCE IN ACCORDANCE WITH,
THE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT.


 


SECTION 5.04.               FURTHER ACTION; HSR NOTIFICATION.


 


(A)         THE INVESTOR SHALL USE ITS REASONABLE BEST EFFORTS TO TAKE, OR CAUSE
TO BE TAKEN, ALL APPROPRIATE ACTION TO DO, OR CAUSE TO BE DONE, ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAW, AND TO EXECUTE AND DELIVER
SUCH DOCUMENTS AND OTHER PAPERS AS MAY BE REQUIRED TO CARRY OUT THE PROVISIONS
OF THIS AGREEMENT OR OTHERWISE TO CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AS PROMPTLY AS PRACTICABLE, INCLUDING
(I) OBTAINING FROM GOVERNMENTAL AUTHORITIES ALL CONSENTS, APPROVALS,
AUTHORIZATIONS, QUALIFICATIONS AND ORDERS AS ARE NECESSARY FOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND (II) PROMPTLY MAKING ALL NECESSARY
FILINGS, AND THEREAFTER MAKING ANY OTHER REQUIRED SUBMISSIONS, WITH RESPECT TO
THIS AGREEMENT REQUIRED UNDER APPLICABLE LAW.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT OR THE TRANSACTION AGREEMENT TO THE CONTRARY, IN NO EVENT WILL THE
INVESTOR OR ITS AFFILIATES BE OBLIGATED TO PROPOSE OR AGREE TO ACCEPT ANY
UNDERTAKING OR CONDITION, TO ENTER INTO ANY CONSENT DECREE, TO MAKE ANY
DIVESTITURE, OR TAKE ANY OTHER ACTION THAT, IN THE


 

19

--------------------------------------------------------------------------------



 


REASONABLE JUDGMENT OF THE INVESTOR COULD BE EXPECTED TO LIMIT THE RIGHT OF THE
INVESTOR OR ITS AFFILIATES TO OWN OR OPERATE ALL OR ANY PORTION OF THE
BUSINESSES OR ASSETS IT OR ITS AFFILIATES WILL CONTINUE TO OWN FOLLOWING THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENT.


 


(B)        WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE INVESTOR SHALL
COMPLY WITH THE PROVISIONS OF ARTICLE 4.5(B) OF THE TRANSACTION AGREEMENT AS IF
SUCH PROVISIONS APPLIED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BOTH BY
THE TRANSACTION AGREEMENT AND BY THIS AGREEMENT.


 


(C)         THE COMPANY SHALL COMPLY WITH THE PROVISIONS OF ARTICLE 4.5(A) OF
THE TRANSACTION AGREEMENT AS IF SUCH PROVISIONS APPLIED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BOTH BY THE TRANSACTION AGREEMENT AND BY THIS
AGREEMENT.


 


SECTION 5.05.               NOTICE OF DEVELOPMENTS.  PRIOR TO THE CLOSING, THE
COMPANY SHALL PROMPTLY NOTIFY THE INVESTOR IN WRITING OF ALL EVENTS,
CIRCUMSTANCES, FACTS AND OCCURRENCES ARISING SUBSEQUENT TO THE DATE OF THIS
AGREEMENT WHICH COULD RESULT IN ANY BREACH OF A REPRESENTATION OR WARRANTY OR
COVENANT OF THE COMPANY IN THIS AGREEMENT OR WHICH COULD HAVE THE EFFECT OF
MAKING ANY REPRESENTATION OR WARRANTY OF THE COMPANY IN THIS AGREEMENT UNTRUE OR
INCORRECT.


 


SECTION 5.06.               LEGENDS.


 


(A)         CERTIFICATES FOR THE SHARES SHALL BEAR A LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM:


 

“NO SALE, OFFER TO SELL, PLEDGE, TRANSFER OR OTHER DISPOSITION OF THE SHARES
REPRESENTED BY THIS CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS WITH RESPECT TO SUCH SHARES IS THEN IN EFFECT OR PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS THE HOLDER OBTAINS AN OPINION
OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH DISPOSITION MAY BE EFFECTED
WITHOUT VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RESTRICTIONS SET
FORTH IN THE SHARE PURCHASE AGREEMENT DATED JULY 5, 2009 (THE “AGREEMENT”).  THE
SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE AGREEMENT.  ANY SALE OR OTHER TRANSFER NOT IN
COMPLIANCE WITH THE AGREEMENT WILL BE NULL AND VOID.”


 

20

--------------------------------------------------------------------------------



 


(B)        ANY HOLDER OF SHARES MAY REQUEST THE COMPANY TO REMOVE ANY OR ALL OF
THE LEGENDS DESCRIBED IN THIS SECTION 5.06 FROM THE CERTIFICATES EVIDENCING SUCH
SHARES BY SUBMITTING TO THE COMPANY SUCH CERTIFICATES, TOGETHER WITH EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT (I) SUCH SHARES ARE
ELIGIBLE FOR SALE OR HAVE BEEN SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT OR (II) SUCH LEGEND OR LEGENDS ARE NO LONGER REQUIRED UNDER THE SECURITIES
ACT.


 


SECTION 5.07.               LOST, STOLEN, DESTROYED OR MUTILATED SECURITIES. 
UPON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS,
THEFT, DESTRUCTION OR MUTILATION OF ANY CERTIFICATE FOR ANY SECURITY OF THE
COMPANY AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, UPON DELIVERY OF AN
UNDERTAKING BY THE HOLDER THEREOF TO INDEMNIFY THE COMPANY (AND, IF REQUESTED BY
THE COMPANY, THE DELIVERY OF AN INDEMNITY BOND SUFFICIENT IN THE JUDGMENT OF THE
COMPANY TO PROTECT THE COMPANY FROM ANY LOSS IT MAY SUFFER IF A CERTIFICATE IS
REPLACED), OR, IN THE CASE OF MUTILATION, UPON SURRENDER AND CANCELLATION
THEREOF, THE COMPANY WILL ISSUE A NEW CERTIFICATE FOR AN EQUIVALENT NUMBER OF
SHARES OR ANOTHER SECURITY OF LIKE TENOR, AS THE CASE MAY BE.


 


SECTION 5.08.               NYSE LISTING.  THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS TO CAUSE THE SHARES TO BE APPROVED FOR LISTING ON THE NYSE, SUBJECT
TO OFFICIAL NOTICE OF ISSUANCE, PRIOR TO THE CLOSING.


 


SECTION 5.09.               REGISTRATION AND REGISTERED OFFERINGS.


 


(A)         SUBJECT TO THE PROVISIONS OF THE REGISTRATION RIGHTS AGREEMENT, THE
COMPANY SHALL FILE AN AUTOMATICALLY EFFECTIVE WKSI SHELF REGISTRATION STATEMENT
ON FORM S-3 (THE “REGISTRATION STATEMENT”) COVERING THE SHARES OF COMMON STOCK
AS SOON AS PRACTICABLE BUT NO LATER THAN 10 CALENDAR DAYS FROM THE CLOSING, FOR
RESALE BY THE INVESTOR, SUBJECT ONLY TO THE SELLING RESTRICTIONS SET FORTH IN
THE REGISTRATION RIGHTS AGREEMENT AND IN SECTION 5.13 OF THIS AGREEMENT.  THE
COMPANY SHALL PAY THE REGISTRATION FEES AND THE COSTS OF PROVIDING CUSTOMARY
COMFORT LETTERS AND OPINIONS OF THE COMPANY’S COUNSEL.


 


(B)        IN THE EVENT OF ANY SALE PURSUANT TO THE REGISTRATION STATEMENT BY
MEANS OF AN UNDERWRITTEN OFFERING, THE INVESTOR SHALL SELECT THE LEAD
BOOK-RUNNING MANAGER FOR SUCH OFFERING, AND AGREES THAT THE COMPANY SHALL HAVE
THE RIGHT, IF IT SO CHOOSES, TO NAME A JOINT ACTIVE BOOK-RUNNING MANAGER
REASONABLY ACCEPTABLE TO THE INVESTOR.  THE COMPANY AND THE INVESTOR (ACTING
REASONABLY AND IN CONSULTATION WITH THE ACTIVE BOOK-RUNNING MANAGERS) SHALL
IDENTIFY AND ASSIGN ROLES TO OTHER UNDERWRITERS, ALLOCATE SHARES WITHIN THE
UNDERWRITING SYNDICATE AND ALLOCATE THE ELEMENTS OF THE UNDERWRITING SPREAD. 
DISTRIBUTION OF THE OFFERING SHALL BE IN THE DISCRETION OF THE ACTIVE
BOOK-RUNNING MANAGER OR MANAGERS, EXCEPT THAT THE UNDERWRITERS SHALL AGREE WITH
THE COMPANY AND THE INVESTOR TO USE REASONABLE EFFORTS TO PLACE THE SHARES IN A
BROAD DISTRIBUTION, SUBJECT TO THE COMPANY’S CONSENT TO EXCEPTIONS (NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).  THE COMPANY SHALL PAY OR REIMBURSE ANY
UNDERWRITING DISCOUNTS OR COMMISSIONS (EXCEPT THAT THE COMPANY SHALL NOT BE
REQUIRED TO PAY OR REIMBURSE ANY

 

21

--------------------------------------------------------------------------------



 


UNDERWRITING DISCOUNTS OR COMMISSIONS ALLOCATED TO ANY LEAD BOOK-RUNNING MANAGER
SELECTED BY THE INVESTOR) AND PAY ITS OWN COSTS AND EXPENSES, INCLUDING FEES AND
EXPENSES OF ITS COUNSEL AND ACCOUNTANTS.


 


(C)         AFTER EXPIRATION OF THE LOCK-UP PERIOD (AS DEFINED BELOW), THE
INVESTOR SHALL HAVE “PIGGY-BACK” RESALE RIGHTS IN ACCORDANCE WITH
SECTION 2(G) OF THE REGISTRATION RIGHTS AGREEMENT.


 


SECTION 5.10.               CALL PROVISION.  AT ANY TIME AND FROM TIME TO TIME,
DURING THE LOCK-UP PERIOD (AS DEFINED BELOW), THE COMPANY SHALL HAVE THE RIGHT,
BUT NOT THE OBLIGATION, TO PURCHASE FROM THE INVESTOR OR ITS DESIGNEE HOLDING
THE SHARES, AND THE INVESTOR SHALL HAVE THE OBLIGATION, UPON THE EXERCISE OF
SUCH RIGHT, TO PROCURE THE SALE TO THE COMPANY OF UP TO SUCH NUMBER OF SHARES OF
COMMON STOCK AS MAY BE PURCHASED BY APPLICATION OF THE NET PROCEEDS TO THE
COMPANY FROM A PRIMARY OFFERING OR OFFERINGS (EACH A “PRIMARY OFFERING”) OF
EQUITY SECURITIES OF THE COMPANY (THE “CALL PROVISION”); PROVIDED THAT (I) ANY
ISSUANCE AND SALE OF EQUITY SECURITIES BY THE COMPANY UNTIL THE END OF THE
LOCK-UP PERIOD SHALL BE FOR CASH AND (II) IN CONNECTION WITH ANY SUCH ISSUANCE
AND SALE DURING THE LOCK-UP PERIOD, THE COMPANY SHALL EXERCISE THE OPTION SET
FORTH IN THIS SECTION AND IMMEDIATELY APPLY ANY CASH RECEIVED TO REPURCHASE
SHARES FROM THE INVESTOR.  THE PURCHASE PRICE PER SHARE SHALL BE: (A) FOR ANY
REPURCHASE COMPLETED ON OR BEFORE THE 45TH CALENDAR DAY FOLLOWING DELIVERY OF
SECOND QUARTER TRANSFERRED BUSINESS QUARTERLY CARVE-OUT ACCOUNTS (AS DEFINED IN
THE TRANSACTION AGREEMENT), THE GREATER OF (1) THE PRICE PER SHARE (AS MAY BE
EQUITABLY ADJUSTED TO REFLECT ANY CONVERSIONS, RECLASSIFICATIONS,
REORGANIZATIONS, STOCK DIVIDENDS, STOCK SPLITS, REVERSE SPLITS AND SIMILAR
EVENTS WHICH OCCUR WITH RESPECT TO THE COMMON STOCK AFTER THE CLOSING DATE) OR
(2) THE PRICE PER SHARE (NET OF FEES, COMMISSIONS AND EXPENSES) REALIZED BY THE
COMPANY IN THE PRIMARY OFFERING; AND (B) FOR ANY REPURCHASE COMPLETED AFTER THE
45TH CALENDAR DAY FOLLOWING DELIVERY OF SECOND QUARTER TRANSFERRED BUSINESS
QUARTERLY CARVE-OUT ACCOUNTS (AS DEFINED IN THE TRANSACTION AGREEMENT), THE
GREATER OF (1) THE VWAP (AS MAY BE EQUITABLY ADJUSTED TO REFLECT ANY
CONVERSIONS, RECLASSIFICATIONS, REORGANIZATIONS, STOCK DIVIDENDS, STOCK SPLITS,
REVERSE SPLITS AND SIMILAR EVENTS WHICH OCCUR WITH RESPECT TO THE COMMON STOCK
AFTER THE CLOSING DATE) OR (2) THE PRICE PER SHARE (NET OF FEES, COMMISSIONS AND
EXPENSES) REALIZED BY THE COMPANY IN THE PRIMARY OFFERING.  FOR ANY PRIMARY
OFFERING, THE COMPANY SHALL DETERMINE THE PRICING AND DISTRIBUTION, AND
UNDERWRITING DISCOUNTS AND COMMISSIONS FOR THE PRIMARY OFFERING, AND SELECT ANY
UNDERWRITERS AND OTHERWISE EXERCISE ITS SOLE BUSINESS JUDGMENT WITH REGARD TO
THE PRIMARY OFFERING, AND THE COMPANY SHALL NOT BE SUBJECT TO ANY DUTIES,
EXPRESS OR IMPLIED, IN FAVOR OF THE INVESTOR IN ITS CONDUCT OF THE PRIMARY
OFFERING.  IF THE “USE OF PROCEEDS” IN THE FINAL PROSPECTUS OR PRICING
SUPPLEMENT FOR THE PRIMARY OFFERING STATES (AND THE COMPANY AGREES FOR THE
BENEFIT OF THE INVESTOR) THAT THE NET PROCEEDS WILL FIRST BE USED TO REPURCHASE
SHARES OF COMMON STOCK OWNED BY THE INVESTOR BEFORE BEING APPLIED TO ANY OTHER
USES, IN FULL AT THE PURCHASE PRICE PER SHARE SPECIFIED ABOVE, AND SUCH NET
PROCEEDS ARE SO APPLIED PROMPTLY UPON RECEIPT THEREOF BY THE COMPANY, THEN THE
INVESTOR’S PRE-EMPTIVE RIGHTS PROVIDED IN SECTION 5.12 BELOW SHALL HAVE NO
APPLICATION TO THE PRIMARY OFFERING.


 

22

--------------------------------------------------------------------------------



 


SECTION 5.11.               REPLACEMENT EQUITY FINANCING.  THE COMPANY SHALL USE
ITS REASONABLE BEST EFFORTS TO OBTAIN AS SOON AS REASONABLY PRACTICABLE
REPLACEMENT EQUITY FINANCING PURSUANT TO THIS SECTION 5.11.  AT ANY TIME PRIOR
TO THE CLOSING DATE, THE COMPANY MAY ISSUE AND SELL ANY SECURITIES FOR CASH,
PROVIDED THAT THE NET PROCEEDS OF THE SALE OF ANY EQUITY SECURITIES SHALL (A) BE
EARMARKED BY THE COMPANY AS FUNDS DESIGNATED FOR THE INITIAL ASSET
CONSIDERATION, INITIAL SHARE CONSIDERATION, CROSS-GROUP LOAN PURCHASE PRICE OR
FINAL CONSIDERATION (EACH AS DEFINED IN THE TRANSACTION AGREEMENT) OR ANY OTHER
CONSIDERATION OR AMOUNT PAYABLE TO BE PAID BY THE COMPANY PURSUANT TO THE
TRANSACTION AGREEMENT AND (B) REDUCE THE INVESTOR’S EQUITY COMMITMENT HEREUNDER
ON A DOLLAR-FOR-DOLLAR BASIS.


 


SECTION 5.12.               RIGHTS TO PURCHASE ADDITIONAL SHARES OF COMMON
STOCK.


 

(a)           After Closing and until the date that the Investor and its
Affiliates together cease to own at least 5% of the outstanding shares of Common
Stock of the Company, in the event that the Company or any of its Subsidiaries
proposes to issue or sell shares of Common Stock, or any securities convertible
into or exchangeable for shares of Common Stock, or any warrants, rights or
options to acquire shares of Common Stock, or to enter into any transaction
having an economic effect similar to that of a sale of shares of Common Stock,
in any such case at a price per share (or implied price per share) lower than
the VWAP (as may be equitably adjusted to reflect any conversions,
reclassifications, reorganizations, stock dividends, stock splits, reverse
splits and similar events which occur with respect to the Common Stock after the
date hereof) (the “New Securities”), the Investor or its designee holding the
Shares shall have the right to purchase from the Company, in accordance with
paragraph (b) below, a number of New Securities such that, after giving effect
to the proposed issuance and sale of New Securities, and any conversion,
exchange or exercise thereof including New Securities issued and sold pursuant
to this Section 5.12, the Investor and its Affiliates together would own the
same percentage of the issued and outstanding shares of Common Stock as it owned
prior to such issuances and sales; provided that the Investor may not exercise
such right to purchase the New Securities in any such offering in which the “Use
of Proceeds” in the final prospectus or pricing supplement states (and the
Company agrees for the benefit of the Investor) that the net proceeds to the
Company shall first be used in full to repurchase shares of Common Stock
pursuant to the Call Provision in Section 5.10 above, before being applied to
any other uses, and such net proceeds are so applied promptly upon receipt
thereof by the Company; provided, further, that the Investor may only exercise
such right to purchase the New Securities to the extent that such purchases do
not require any approval or authorization from the Company’s shareholders at the
time of such purchase.  The rights of the Investor under this
Section 5.12(a) shall terminate if unexercised within the timeframe referred to
in the Notice of Issuance.

 

(b)           In the event the Company proposes to issue or sell New Securities
for cash, (excluding any issuance or sale pursuant to the Stock Incentive Plans
or any Benefit Plan), the Company shall give the Investor as much prior written
notice as is reasonably

 

23

--------------------------------------------------------------------------------


 

practicable considering the circumstances of the proposed offering of New
Securities, but in no case less than 10 Business Days, of its intention to issue
or sell such New Securities, including the price per share of Common Stock
reflected in the price of the New Securities or the proposed ranges of prices
per share of Common Stock reflected in the price of the New Securities, the
proposed date of issuance or sale of the New Securities, the time by which the
Investor must notify the Company that it intends to exercise its right to
acquire any New Securities pursuant to Section 5.12(a) and all other material
terms and conditions of such issuance or sale (the “Notice of Issuance”). The
Company shall offer any such New Securities to the Investor on the most
favorable terms offered to any other purchaser (it being understood that, in the
case of a public offering, the purchase price shall be the public offering price
and not the price paid by any underwriter).  The Investor shall, prior to the
time specified in the Notice of Issuance, agree to purchase all or a portion of
the New Securities it is entitled to purchase pursuant to Section 5.12(a) above,
for cash and otherwise upon the terms specified in the Notice of Issuance, by
giving written notice to the Company, and stating therein its agreement to
purchase New Securities and the quantity of New Securities to be purchased by
the Investor.  Any shares of Common Stock purchased in accordance with this
Section 5.12 shall be considered Shares for all purposes of this Agreement.

 


SECTION 5.13.               LOCK-UP.  THE INVESTOR WILL NOT, DURING THE PERIOD
ENDING 180 DAYS AFTER THE DATE OF ISSUANCE OF THE SHARES (THE “LOCK-UP PERIOD”),
EXCEPT IN CONNECTION WITH A MERGER, BUSINESS COMBINATION, TENDER OR EXCHANGE
OFFER, RECAPITALIZATION, REORGANIZATION, ASSET PURCHASE OR OTHER EXTRAORDINARY
TRANSACTION THAT THE INVESTOR HAS NOT INITIATED, OR IN CONNECTION WITH THE CALL
PROVISION DESCRIBED IN SECTION 5.10 ABOVE, (I) OFFER, PLEDGE, ANNOUNCE THE
INTENTION TO SELL, SELL, CONTRACT TO SELL, SELL ANY OPTION OR CONTRACT TO
PURCHASE, PURCHASE ANY OPTION OR CONTRACT TO SELL, GRANT ANY OPTION, RIGHT OR
WARRANT TO PURCHASE, OR OTHERWISE TRANSFER OR DISPOSE OF, DIRECTLY OR
INDIRECTLY, ANY OF THE SHARES, OR ANY SECURITIES CONVERTIBLE INTO OR EXERCISABLE
OR EXCHANGEABLE FOR THE SHARES OR (II) ENTER INTO ANY SWAP OR OTHER AGREEMENT
THAT TRANSFERS, IN WHOLE OR IN PART, ANY OF THE ECONOMIC CONSEQUENCES OF
OWNERSHIP OF THE SHARES, WHETHER ANY SUCH TRANSACTION DESCRIBED IN CLAUSE (I) OR
(II) ABOVE IS TO BE SETTLED BY DELIVERY OF THE SHARES OR SUCH OTHER SECURITIES,
IN CASH OR OTHERWISE; PROVIDED THAT NOTHING IN THE FOREGOING SHALL PROHIBIT THE
INVESTOR FROM TRANSFERRING THE SHARES TO ANY AFFILIATE WHERE THE INVESTOR AND
SUCH AFFILIATE EACH AGREE TO BE BOUND BY THE COVENANTS APPLICABLE TO THE
INVESTOR IN THIS AGREEMENT AND PROVIDED FURTHER, THAT ANY SUCH AFFILIATE SHALL
MAKE FOR THE BENEFIT OF THE COMPANY THE REPRESENTATION AND WARRANTY SET FORTH IN
SECTION 4.04.  IN FURTHERANCE OF THE FOREGOING, THE COMPANY AND ANY DULY
APPOINTED TRANSFER AGENT FOR THE REGISTRATION OF TRANSFER OF THE SECURITIES
DESCRIBED HEREIN ARE HEREBY AUTHORIZED TO DECLINE TO REGISTER ANY TRANSFER OF
SECURITIES IF SUCH TRANSFER WOULD CONSTITUTE A VIOLATION OR BREACH OF THIS
AGREEMENT.


 


SECTION 5.14.               STANDSTILL.  UNTIL THE EARLIER OF (I) 18 MONTHS FROM
THE CLOSING DATE OR (II) THE DATE THE INVESTOR CEASES TO OWN AT LEAST 5% OF THE
OUTSTANDING SHARES OF THE COMMON STOCK OF THE COMPANY, THE INVESTOR SHALL NOT,
AND SHALL BE RESPONSIBLE FOR ENSURING THAT EACH MEMBER OF THE SELLER GROUP (AS
DEFINED IN THE


 

24

--------------------------------------------------------------------------------



 


TRANSACTION AGREEMENT) SHALL NOT, DIRECTLY OR INDIRECTLY, WITHOUT THE COMPANY’S
CONSENT, (I) ACQUIRE (OTHER THAN PURSUANT TO SECTION 5.12 ABOVE OR PURSUANT TO
ANY STOCK DIVIDEND, STOCK SPLIT, RECLASSIFICATION OR SIMILAR TRANSACTION
INITIATED BY THE COMPANY) ANY ADDITIONAL VOTING SECURITIES OF THE COMPANY
(INCLUDING ANY DERIVATIVE SECURITY THEREOF); (II) FORM OR PARTICIPATE IN ANY
“GROUP” WITH RESPECT TO ANY VOTING SECURITIES OF THE COMPANY; (III) ENGAGE OR
OTHERWISE PARTICIPATE IN ANY PROXY SOLICITATION WITH RESPECT TO THE COMPANY OR
PROPOSE A NOMINEE FOR DIRECTOR OF THE COMPANY PURSUANT TO SEC RULE 14A-11 BEFORE
JANUARY 1, 2011; (IV) SEEK TO INFLUENCE OR CONTROL IN ANY MANNER WHATSOEVER
(OTHER THAN BY VOTING OF THE SHARES OWNED BY THE INVESTOR OR WITHHOLDING OF SUCH
VOTES), ALONE OR IN CONCERT WITH OTHERS, THE MANAGEMENT, BOARD OR POLICIES OF
THE COMPANY; (V) INITIATE ANY MERGER, TENDER OR EXCHANGE OFFER, BUSINESS
COMBINATION, RECAPITALIZATION, REORGANIZATION, ASSET PURCHASE OR OTHER SIMILAR
EXTRAORDINARY TRANSACTION INVOLVING THE COMPANY OR ANY MATERIAL PART OF ITS
SECURITIES, ASSETS OR PROPERTIES; (VI) SEEK TO CALL A SPECIAL MEETING OF THE
COMPANY’S SHAREHOLDERS; OR (VII) PUBLICLY DISCLOSE ANY PROPOSAL, OFFER,
INTENTION, PLAN OR ARRANGEMENT INCONSISTENT WITH THE FOREGOING; PROVIDED THAT
NOTHING IN THE FOREGOING SHALL PROHIBIT THE INVESTOR FROM PARTICIPATING (BY
SELLING ITS SHARES OR VOTING IN FAVOR OF SUCH TRANSACTION) IN A MERGER, BUSINESS
COMBINATION, TENDER OR EXCHANGE OFFER, RECAPITALIZATION, REORGANIZATION, ASSET
PURCHASE OR OTHER EXTRAORDINARY TRANSACTION THAT IT HAS NOT INITIATED OR
PROPOSED, OTHER THAN ANY PROPOSAL MADE PRIVATELY TO THE COMPANY PROVIDED SUCH
TRANSACTION IS ENDORSED BY THE COMPANY.


 


SECTION 5.15.               TRANSFER RESTRICTIONS.  UNLESS THE EXPRESS TERMS OF
THIS AGREEMENT PROVIDE OTHERWISE, THE SHARES OF COMMON STOCK WILL BE SUBJECT TO
TRANSFER RESTRICTIONS ONLY AS REQUIRED FOR COMPLIANCE WITH APPLICABLE SECURITIES
LAWS.


 


SECTION 5.16.               TERMINATION OF RIGHTS AGREEMENT.  THE COMPANY SHALL
CAUSE THE TERMINATION OF THE RIGHTS AGREEMENT ON OR BEFORE THE DATE THAT IS FIVE
BUSINESS DAYS AFTER THE DATE HEREOF AND SHALL NOT REPLACE THE RIGHTS AGREEMENT
WITH ANY SUCCESSOR RIGHTS AGREEMENT WITHOUT PROVIDING (I) THAT RIGHTS
EXERCISABLE PURSUANT TO SUCH SUCCESSOR RIGHTS AGREEMENT WILL NOT BE TRIGGERED AS
A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (II) THE SHARES
TO BE DELIVERED AT CLOSING OR IN CONNECTION WITH THE EXERCISE OF THE INVESTOR’S
RIGHT TO PURCHASE ADDITIONAL SHARES OF COMMON STOCK PURSUANT TO SECTION 5.12
SHALL NOT BE CONSIDERED FOR PURPOSES OF DETERMINING WHETHER THE INVESTOR OR ANY
OF ITS AFFILIATES SHALL BE AN “ACQUIRING PERSON” (OR ACQUIRER WITH EQUIVALENT
STATUS) THEREUNDER.


 


ARTICLE VI


 


CONDITIONS TO CLOSING


 


SECTION 6.01.               CONDITIONS TO OBLIGATIONS OF THE COMPANY.  THE
OBLIGATIONS OF THE COMPANY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT OR WRITTEN WAIVER, AT OR PRIOR TO
THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:

 

25

--------------------------------------------------------------------------------



 


(A)                          CLOSING DELIVERIES.  THE ITEMS SPECIFIED IN
SECTION 2.05(A) SHALL HAVE BEEN DELIVERED TO THE COMPANY;


 


(B)                         GOVERNMENTAL APPROVALS.  ANY WAITING PERIOD (AND ANY
EXTENSION THEREOF) UNDER THE HSR ACT APPLICABLE TO THE PURCHASE OF THE SHARES
CONTEMPLATED BY THIS AGREEMENT SHALL HAVE EXPIRED OR SHALL HAVE BEEN TERMINATED;
AND


 


(C)                          ISSUANCE AMOUNT.  THE NUMBER OF SHARES TO BE
ACQUIRED BY THE INVESTOR, TAKING INTO ACCOUNT ANY REDUCTION OF THE SHARE
CONSIDERATION AS AGREED BY THE PARTIES PURSUANT TO SECTION 2.02(D), MAY NOT
EXCEED 19.9% OF THE NUMBER OF SHARES OF THE COMMON STOCK OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH ISSUANCE.


 


SECTION 6.02.                                              CONDITIONS TO
OBLIGATIONS OF THE INVESTOR.  THE OBLIGATIONS OF THE INVESTOR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT
OR WRITTEN WAIVER, AT OR PRIOR TO THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS:


 


(A)                          CLOSING DELIVERIES.  THE DOCUMENTS SPECIFIED IN
SECTION 2.04 SHALL HAVE BEEN DELIVERED TO THE INVESTOR;


 


(B)                         REPRESENTATIONS, WARRANTIES AND COVENANTS.  (I) ALL
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN THIS AGREEMENT SHALL
BE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT; (II) ADDITIONALLY, THE
REPRESENTATIONS AND WARRANTIES THAT ARE SET FORTH IN SECTIONS 3.01, 3.02, 3.03,
3.04, 3.05, 3.11, 3.12, 3.13 AND 3.14 SHALL BE TRUE AND CORRECT AS OF THE
CLOSING DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS OR WARRANTIES ARE
MADE AS OF ANOTHER DATE, IN WHICH CASE SUCH REPRESENTATIONS OR WARRANTIES SHALL
BE TRUE AND CORRECT AS OF SUCH DATE; AND (III) THE COVENANTS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH BY THE COMPANY AT OR BEFORE THE
CLOSING SHALL HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS;


 


(C)                          [INTENTIONALLY OMITTED.]


 


(D)                         TRANSACTION AGREEMENT.  (I) THE TRANSACTION
AGREEMENT SHALL HAVE BEEN EXECUTED BY ALL PARTIES THERETO AND SHALL BE IN
EFFECT, (II) ALL CONDITIONS TO COMPLETION OF THE TRANSACTIONS AS CONTEMPLATED BY
THE TRANSACTION AGREEMENT SHALL BE SATISFIED OR WAIVED (IF APPLICABLE) IN
ACCORDANCE WITH THE TRANSACTION AGREEMENT, (III) THERE SHALL BE NO BREACH UNDER
THE TRANSACTION AGREEMENT BY THE COMPANY AND (IV) THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION AGREEMENT SHALL OCCUR CONCURRENTLY WITH THE CLOSING AS
DEFINED IN THE TRANSACTION AGREEMENT;


 


(E)                          CONSENTS.  ALL GOVERNMENTAL AND THIRD PARTY
CONSENTS AND APPROVALS NECESSARY IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING, WITHOUT LIMITATION, THE EXPIRY OR TERMINATION OF
ANY APPLICABLE WAITING PERIOD UNDER THE HSR ACT) SHALL HAVE BEEN OBTAINED
(WITHOUT THE IMPOSITION OF ANY COSTS OR CONDITIONS THAT ARE NOT ACCEPTABLE TO
THE INVESTOR) AND SHALL REMAIN IN EFFECT, AND NO LAW OR GOVERNMENTAL ORDER
(WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) SHALL BE IN EFFECT THAT MAKES THE


 

26

--------------------------------------------------------------------------------



 


TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT
ILLEGAL OR OTHERWISE RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE
CONDITIONS UPON THE CONSUMMATION OF SUCH TRANSACTIONS;


 


(F)                            DEBT FINANCING.  THE COMPANY SHALL HAVE ENTERED
INTO AN AGREEMENT OR AGREEMENTS FOR ADDITIONAL DEBT FINANCING IN AN AMOUNT
TOTALING AT LEAST $1 BILLION AND (I) ALL CONDITIONS PRECEDENT TO SUCH DEBT
FINANCING AGREEMENT OR AGREEMENTS OTHER THAN THE CLOSING SHALL BE SATISFIED OR
WAIVED (IF APPLICABLE) IN ACCORDANCE WITH SUCH AGREEMENT OR AGREEMENTS,
(II) THERE SHALL BE NO BREACH UNDER SUCH AGREEMENT OR AGREEMENTS BY THE COMPANY
AND (III) THE AMOUNTS TOTALING AT LEAST $1 BILLION SHALL BE DRAWN BY THE COMPANY
CONCURRENTLY WITH THE CLOSING;


 


(G)                         ISSUANCE AMOUNT.  THE NUMBER OF SHARES TO BE
ACQUIRED BY THE INVESTOR, TAKING INTO ACCOUNT ANY REDUCTION OF THE SHARE
CONSIDERATION AS AGREED BY THE PARTIES PURSUANT TO SECTION 2.02(D), MAY NOT
EXCEED 19.9% OF THE NUMBER OF SHARES OF THE COMMON STOCK OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH ISSUANCE; AND


 


(H)                         AUTHORIZATION FOR LISTING.  THE SHARES SHALL HAVE
BEEN AUTHORIZED FOR LISTING ON THE NYSE UPON NOTICE OF ISSUANCE.


 


ARTICLE VII


 


INDEMNIFICATION


 


SECTION 7.01.                                              SURVIVAL OF
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS.


 


(A)                          THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE CLOSING AND EXPIRE ON THE DATE
THAT IS 4 MONTHS AFTER THE FIRST COMPLETED CALENDAR YEAR FOLLOWING THE CLOSING;
PROVIDED THAT THE REPRESENTATIONS CONTAINED IN SECTION 3.08 SHALL SURVIVE THE
CLOSING AND EXPIRE ON THE DATE THAT IS 8 YEARS AFTER THE CLOSING DATE, THE
REPRESENTATION CONTAINED IN SECTION 3.09 SHALL SURVIVE THE CLOSING AND EXPIRE
WITH THE EXPIRATION OF THE RELEVANT STATUTORY LIMITATION IN RELATION TO THE
MATTERS GIVING RISE TO ANY CLAIM ARISING OUT OF OR RESULTING FROM A BREACH OF
ANY SUCH REPRESENTATION, AND THE REPRESENTATIONS CONTAINED IN SECTIONS 3.01,
3.02, 3.03, 3.04 AND 3.05 SHALL SURVIVE INDEFINITELY.  NOTWITHSTANDING THE
FOREGOING, NO CLAIM SHALL BE MADE UNDER THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY CONTAINED IN THIS AGREEMENT AFTER THE EXPIRATION OF THE RELEVANT
STATUTORY LIMITATION IN RELATION TO THE MATTERS GIVING RISE TO ANY CLAIM.


 


(B)                         ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT SHALL SURVIVE IN ACCORDANCE WITH THEIR TERMS, EXCEPT FOR THE COVENANTS
AND AGREEMENTS THAT ARE REQUIRED TO BE PERFORMED PRIOR TO THE CLOSING, WHICH
SHALL TERMINATE AT THE CLOSING.


 


SECTION 7.02.                                              INDEMNIFICATION BY
THE COMPANY.  THE INVESTOR AND ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS (EACH, AN

 

27

--------------------------------------------------------------------------------



 


“INVESTOR INDEMNIFIED PARTY”) SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE
COMPANY ON AN AFTER-TAX BASIS FOR AND AGAINST ALL LOSSES, DAMAGES, LIABILITIES,
CLAIMS, COSTS AND EXPENSES, INTEREST, AWARDS, JUDGMENTS AND PENALTIES (INCLUDING
REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES AND EXPENSES) ACTUALLY SUFFERED OR
INCURRED BY THEM WITHOUT DUPLICATION OF ANY OTHER RECOVERY (HEREINAFTER, A
“LOSS”), ARISING OUT OF OR RESULTING FROM: (I) THE BREACH OF ANY REPRESENTATION
OR WARRANTY MADE BY THE COMPANY CONTAINED IN THIS AGREEMENT; (II) THE BREACH OF
ANY COVENANT OR AGREEMENT BY THE COMPANY CONTAINED IN THIS AGREEMENT; OR
(III) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PROSPECTUS OR OTHER DOCUMENT USED IN CONNECTION WITH ANY SALE OF SHARES OF
COMMON STOCK BY OR ON BEHALF OF THE INVESTOR OR ARISING OUT OF OR BASED UPON ANY
OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, EXCEPT INSOFAR AS THE
SAME ARE MADE IN RELIANCE AND IN CONFORMITY WITH INFORMATION FURNISHED IN
WRITING TO THE COMPANY BY THE INVESTOR OR ANY UNDERWRITER OR OTHER DISTRIBUTOR
SELECTED BY THE INVESTOR EXPRESSLY FOR USE THEREIN.


 


SECTION 7.03.                                              INDEMNIFICATION BY
THE INVESTOR.  THE COMPANY AND ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS (EACH, A “COMPANY INDEMNIFIED PARTY”) SHALL BE
INDEMNIFIED AND HELD HARMLESS BY THE INVESTOR ON AN AFTER-TAX BASIS FOR AND
AGAINST ANY AND ALL LOSSES, ARISING OUT OF OR RESULTING FROM: (I) THE BREACH OF
ANY REPRESENTATION OR WARRANTY MADE BY THE INVESTOR CONTAINED IN THIS AGREEMENT;
OR (II) THE BREACH OF ANY COVENANT OR AGREEMENT BY THE INVESTOR CONTAINED IN
THIS AGREEMENT; OR (III) ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT CONTAINED IN ANY PROSPECTUS OR OTHER DOCUMENT USED IN CONNECTION WITH ANY
SALE OF SHARES OF COMMON STOCK BY OR ON BEHALF OF THE INVESTOR OR ARISING OUT OF
OR BASED UPON ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND
MADE IN RELIANCE AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY INVESTOR EXPRESSLY FOR USE THEREIN.


 


SECTION 7.04.                                              LIMITS ON
INDEMNIFICATION.


 


(A)                          NO CLAIM MAY BE ASSERTED NOR MAY ANY ACTION BE
COMMENCED AGAINST EITHER PARTY FOR BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT CONTAINED HEREIN, UNLESS WRITTEN NOTICE OF SUCH CLAIM OR
ACTION IS RECEIVED BY SUCH PARTY DESCRIBING IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES WITH RESPECT TO THE SUBJECT MATTER OF SUCH CLAIM OR ACTION ON OR
PRIOR TO THE DATE ON WHICH THE REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT
ON WHICH SUCH CLAIM OR ACTION IS BASED CEASES TO SURVIVE AS SET FORTH IN
SECTION 7.01, IRRESPECTIVE OF WHETHER THE SUBJECT MATTER OF SUCH CLAIM OR ACTION
SHALL HAVE OCCURRED BEFORE OR AFTER SUCH DATE.


 


(B)                         FOR ALL PURPOSES OF THIS ARTICLE VII, (I) “LOSSES”
SHALL BE NET OF ANY INSURANCE OR OTHER RECOVERIES ACTUALLY RECEIVED BY THE
INDEMNIFIED PARTY OR ITS AFFILIATES IN CONNECTION WITH THE FACTS GIVING RISE TO
THE RIGHT OF INDEMNIFICATION AND (II) THE


 

28

--------------------------------------------------------------------------------



 


PAYMENT IN RESPECT OF LOSSES SHALL BE TREATED, TO THE EXTENT POSSIBLE, AS AN
ADJUSTMENT TO THE SHARE CONSIDERATION.


 


SECTION 7.05.                                              NOTICE OF LOSS; THIRD
PARTY CLAIMS.


 


(A)                          AN INDEMNIFIED PARTY SHALL GIVE THE INDEMNIFYING
PARTY NOTICE OF ANY MATTER WHICH AN INDEMNIFIED PARTY HAS DETERMINED HAS GIVEN
OR COULD GIVE RISE TO A RIGHT OF INDEMNIFICATION UNDER THIS AGREEMENT, WITHIN 30
DAYS OF SUCH DETERMINATION, STATING THE AMOUNT OF THE LOSS, IF KNOWN, AND METHOD
OF COMPUTATION THEREOF, AND CONTAINING A REFERENCE TO THE PROVISIONS OF THIS
AGREEMENT IN RESPECT OF WHICH SUCH RIGHT OF INDEMNIFICATION IS CLAIMED OR
ARISES.


 


(B)                         IF AN INDEMNIFIED PARTY SHALL RECEIVE NOTICE OF ANY
ACTION, AUDIT, CLAIM, DEMAND OR ASSESSMENT (EACH, A “THIRD PARTY CLAIM”) AGAINST
IT WHICH MAY GIVE RISE TO A CLAIM FOR LOSS UNDER THIS ARTICLE VII, THE
INDEMNIFIED PARTY SHALL GIVE THE INDEMNIFYING PARTY NOTICE OF SUCH THIRD PARTY
CLAIM WITHIN 30 DAYS OF THE RECEIPT OF SUCH NOTICE; PROVIDED, HOWEVER, THAT THE
FAILURE TO PROVIDE SUCH NOTICE SHALL NOT RELEASE THE INDEMNIFYING PARTY FROM ANY
OF ITS OBLIGATIONS UNDER THIS ARTICLE VII EXCEPT TO THE EXTENT THAT SUCH FAILURE
ADVERSELY AFFECTS THE ABILITY OF THE INDEMNIFYING PARTY TO DEFEND SUCH THIRD
PARTY CLAIM. THE INDEMNIFYING PARTY SHALL BE ENTITLED TO ASSUME AND CONTROL THE
DEFENSE OF SUCH THIRD PARTY CLAIM AT ITS EXPENSE AND THROUGH COUNSEL OF ITS
CHOICE IF IT GIVES NOTICE OF ITS INTENTION TO DO SO TO THE INDEMNIFIED PARTY
WITHIN 30 DAYS OF THE RECEIPT OF SUCH NOTICE FROM THE INDEMNIFIED PARTY.  IF THE
INDEMNIFYING PARTY ELECTS TO UNDERTAKE ANY SUCH DEFENSE AGAINST A THIRD PARTY
CLAIM, THE INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT ITS OWN EXPENSE;
PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE
IN ANY SUCH DEFENSE WITH SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING
PARTY IF (I) SO REQUESTED BY THE INDEMNIFYING PARTY TO PARTICIPATE WITH SEPARATE
COUNSEL OR (II) IN THE REASONABLE WRITTEN OPINION OF COUNSEL TO THE INDEMNIFIED
PARTY, A CONFLICT OR POTENTIAL CONFLICT EXISTS BETWEEN THE INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY THAT WOULD MAKE SUCH SEPARATE REPRESENTATION ADVISABLE;
AND PROVIDED, FURTHER, THAT THE INDEMNIFYING PARTY SHALL NOT BE REQUIRED TO PAY
FOR MORE THAN ONE SUCH COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH
ANY THIRD PARTY CLAIM. THE INDEMNIFIED PARTY SHALL COOPERATE WITH THE
INDEMNIFYING PARTY IN SUCH DEFENSE AND MAKE AVAILABLE TO THE INDEMNIFYING PARTY,
AT THE INDEMNIFYING PARTY’S EXPENSE, ALL WITNESSES, PERTINENT RECORDS, MATERIALS
AND INFORMATION IN THE INDEMNIFIED PARTY’S POSSESSION OR UNDER THE INDEMNIFIED
PARTY’S CONTROL RELATING THERETO AS IS REASONABLY REQUIRED BY THE INDEMNIFYING
PARTY.  IF THE INDEMNIFYING PARTY ELECTS TO DIRECT THE DEFENSE OF ANY SUCH CLAIM
OR PROCEEDING, THE INDEMNIFIED PARTY SHALL NOT PAY, OR PERMIT TO BE PAID, ANY
PART OF SUCH THIRD PARTY CLAIM UNLESS THE INDEMNIFYING PARTY CONSENTS IN WRITING
TO SUCH PAYMENT OR UNLESS THE INDEMNIFYING PARTY WITHDRAWS FROM THE DEFENSE OF
SUCH THIRD PARTY CLAIM (SUBJECT TO THE NEXT SENTENCE) OR UNLESS A FINAL JUDGMENT
FROM WHICH NO APPEAL MAY BE TAKEN BY OR ON BEHALF OF THE INDEMNIFYING PARTY IS
ENTERED AGAINST THE INDEMNIFIED PARTY FOR SUCH THIRD PARTY CLAIM. IF THE
INDEMNIFIED PARTY ASSUMES THE DEFENSE OF ANY SUCH CLAIMS OR PROCEEDING PURSUANT
TO THIS SECTION 7.05 AND PROPOSES TO SETTLE SUCH CLAIMS OR PROCEEDING PRIOR TO A
FINAL JUDGMENT THEREON OR TO FORGO

 

29

--------------------------------------------------------------------------------



 


ANY APPEAL WITH RESPECT THERETO, THEN THE INDEMNIFIED PARTY SHALL GIVE THE
INDEMNIFYING PARTY PROMPT WRITTEN NOTICE THEREOF AND THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO PARTICIPATE IN THE SETTLEMENT OR ASSUME OR REASSUME THE
DEFENSE OF SUCH CLAIMS OR PROCEEDING.  NEITHER THE INDEMNIFYING PARTY NOR THE
INDEMNIFIED PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF THE OTHER PARTY, SETTLE
OR COMPROMISE ANY THIRD PARTY CLAIM OR PERMIT A DEFAULT OR CONSENT TO ENTRY OF
ANY JUDGMENT UNLESS THE CLAIMANT OR CLAIMANTS AND SUCH PARTY PROVIDE TO SUCH
OTHER PARTY AN UNQUALIFIED RELEASE FROM ALL LIABILITY IN RESPECT OF THE THIRD
PARTY CLAIM.


 


SECTION 7.06.                                              REMEDIES.  THE
INVESTOR AND THE COMPANY ACKNOWLEDGE AND AGREE THAT (A) FOLLOWING THE CLOSING,
EXCEPT FOR FRAUD, THE INDEMNIFICATION PROVISIONS OF SECTION 7.02 AND
SECTION 7.03 SHALL BE THE SOLE AND EXCLUSIVE REMEDIES OF THE INVESTOR AND THE
COMPANY FOR ANY BREACH BY THE OTHER PARTY OF THE REPRESENTATIONS AND WARRANTIES
IN THIS AGREEMENT AND FOR ANY FAILURE BY THE OTHER PARTY TO PERFORM AND COMPLY
WITH ANY COVENANTS AND AGREEMENTS IN THIS AGREEMENT, AND (B) ANYTHING HEREIN TO
THE CONTRARY NOTWITHSTANDING, NO BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT CONTAINED HEREIN SHALL GIVE RISE TO ANY RIGHT ON THE PART
OF THE INVESTOR OR THE COMPANY, AFTER THE CONSUMMATION OF THE PURCHASE AND SALE
OF THE SHARES CONTEMPLATED BY THIS AGREEMENT, TO RESCIND THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 7.07.                                              SUBROGATION.  AFTER
ANY INDEMNIFICATION PAYMENT IS MADE TO ANY INDEMNIFIED PARTY PURSUANT TO THIS
ARTICLE VII, THE INDEMNIFYING PARTY SHALL, TO THE EXTENT OF SUCH PAYMENT, BE
SUBROGATED TO ALL RIGHTS, IF ANY, OF THE INDEMNIFIED PARTY AGAINST ANY THIRD
PARTY IN CONNECTION WITH THE LOSSES TO WHICH SUCH PAYMENT RELATES.  WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, ANY INDEMNIFIED PARTY
RECEIVING AN INDEMNIFICATION PAYMENT PURSUANT TO THE PRECEDING SENTENCE SHALL
EXECUTE, UPON THE WRITTEN REQUEST OF THE INDEMNIFYING PARTY, ANY INSTRUMENT
REASONABLY NECESSARY TO EVIDENCE SUCH SUBROGATION RIGHTS.  IN ANY CASE WHERE AN
INDEMNIFIED PARTY RECOVERS FROM A THIRD PARTY ANY AMOUNT IN RESPECT OF A MATTER
FOR WHICH AN INDEMNIFYING PARTY HAS INDEMNIFIED IT PURSUANT TO THIS ARTICLE VII,
SUCH INDEMNIFIED PARTY SHALL PROMPTLY PAY OVER TO THE INDEMNIFYING PARTY AN
AMOUNT EQUAL TO (A) THE AMOUNT SO RECOVERED (AFTER DEDUCTING THEREFROM THE
AMOUNT OF EXPENSES INCURRED BY THE INDEMNIFIED PARTY IN PROCURING SUCH
RECOVERY), MINUS (B) THE EXCESS, IF ANY, OF (I) THE AMOUNT OF THE LOSS OVER
(II) ANY AMOUNT PREVIOUSLY PAID BY THE INDEMNIFYING PARTY TO OR ON BEHALF OF THE
INDEMNIFIED PARTY IN RESPECT OF SUCH CLAIM.


 


ARTICLE VIII


 


TERMINATION, AMENDMENT AND WAIVER


 


SECTION 8.01.                                              TERMINATION.  THIS
AGREEMENT MAY BE TERMINATED AT ANY TIME PRIOR TO THE CLOSING:


 

30

--------------------------------------------------------------------------------



 


(A)                          BY EITHER THE INVESTOR OR THE COMPANY IN THE EVENT
THAT THE TRANSACTION AGREEMENT HAS BEEN TERMINATED; OR


 


(B)                         BY THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE
INVESTOR.


 


SECTION 8.02.                                              EFFECT OF
TERMINATION.  IN THE EVENT OF TERMINATION OF THIS AGREEMENT AS PROVIDED IN
SECTION 8.01, THIS AGREEMENT SHALL FORTHWITH BECOME VOID EXCEPT FOR
SECTION 5.03, THIS SECTION 8.02 AND ARTICLE IX AND THERE SHALL BE NO LIABILITY
ON THE PART OF EITHER PARTY HERETO EXCEPT (A) AS SET FORTH IN SECTIONS 5.03 AND
9.01 AND (B) THAT NOTHING HEREIN SHALL RELIEVE EITHER PARTY FROM LIABILITY FOR
ANY MATERIAL BREACH OF THIS AGREEMENT OCCURRING PRIOR TO SUCH TERMINATION.


 


ARTICLE IX


 


GENERAL PROVISIONS


 


SECTION 9.01.                                              EXPENSES.  EXCEPT AS
OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL COSTS AND EXPENSES, INCLUDING FEES
AND DISBURSEMENTS OF COUNSEL, FINANCIAL ADVISORS AND ACCOUNTANTS, INCURRED IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE BORNE BY THE PARTY INCURRING SUCH COSTS AND EXPENSES, WHETHER
OR NOT THE CLOSING SHALL HAVE OCCURRED.


 


SECTION 9.02.                                              NOTICES.  ALL
NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE GIVEN OR MADE (AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN OR MADE UPON RECEIPT) BY DELIVERY IN PERSON, BY AN INTERNATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, BY FACSIMILE OR REGISTERED OR CERTIFIED
MAIL (POSTAGE PREPAID, RETURN RECEIPT REQUESTED) TO THE RESPECTIVE PARTIES
HERETO AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL
BE SPECIFIED IN A NOTICE GIVEN IN ACCORDANCE WITH THIS SECTION 9.02):


 


(A)                          IF TO THE COMPANY:


 

Bemis Company, Inc.

One Neenah Center, 4th Floor

P.O. Box 669

Neenah, Wisconsin 54957-0669

Fax: 920-527-5040

Attn:  General Counsel

 

with a copy to:

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Fax: 612-766-1600

 

31

--------------------------------------------------------------------------------


 

Attn:  James Nicholson

 


(B)                         IF TO THE INVESTOR:


 

Pechiney Plastic Packaging, Inc.

c/- Rio Tinto plc

2 Eastbourne Terrace

London

W2 6LG

United Kingdom

Attention: The Treasurer

Facsimile: +44 (0)20 7781 1800

 

with a copy to:

 

Sullivan & Cromwell LLP

1 New Fetter Lane

London EC4A 1AN

U.K.

Attention: Tim Emmerson and George White

Facsimile: +44 (0)20 7959 8950

 


SECTION 9.03.                                              PUBLIC
ANNOUNCEMENTS.  NEITHER PARTY TO THIS AGREEMENT SHALL MAKE, OR CAUSE TO BE MADE,
ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT IN RESPECT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE COMMUNICATE WITH ANY
NEWS MEDIA WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY UNLESS OTHERWISE
REQUIRED BY LAW, AND THE PARTIES TO THIS AGREEMENT SHALL COOPERATE AS TO THE
TIMING AND CONTENTS OF ANY SUCH PRESS RELEASE, PUBLIC ANNOUNCEMENT OR
COMMUNICATION.


 


SECTION 9.04.                                              SEVERABILITY.  EACH
OF THE PROVISIONS OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT IS
SEVERABLE. IF ANY SUCH PROVISION IS HELD TO BE OR BECOMES INVALID OR
UNENFORCEABLE IN ANY RESPECT UNDER THE LAW OF ANY JURISDICTION, IT SHALL HAVE NO
EFFECT IN THAT RESPECT AND THE PARTIES SHALL ENDEAVOR ON A COMMERCIALLY
REASONABLE BASIS TO REPLACE IT IN THAT RESPECT WITH A VALID AND ENFORCEABLE
SUBSTITUTE PROVISION THE EFFECT OF WHICH IS AS CLOSE TO ITS INTENDED EFFECT AS
POSSIBLE.


 


SECTION 9.05.                                              ENTIRE AGREEMENT. 
THIS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE TRANSACTION AGREEMENT AND
THE CONFIDENTIALITY AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERTAKINGS, BOTH WRITTEN AND ORAL, BETWEEN THE COMPANY
AND THE INVESTOR WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


SECTION 9.06.                                              ASSIGNMENT.  THIS
AGREEMENT MAY NOT BE ASSIGNED BY OPERATION OF LAW OR OTHERWISE WITHOUT THE
EXPRESS WRITTEN CONSENT OF THE COMPANY OR THE


 

32

--------------------------------------------------------------------------------



 


INVESTOR (WHICH CONSENT MAY BE GRANTED OR WITHHELD IN THE SOLE DISCRETION OF THE
COMPANY OR THE INVESTOR), AS THE CASE MAY BE, EXCEPT IN THE CASE OF AN
ASSIGNMENT BY THE INVESTOR TO ONE OR MORE OF ITS AFFILIATES WHERE THE INVESTOR
AND SUCH AFFILIATE OR AFFILIATES EACH AGREE TO BE BOUND BY THE COVENANTS
APPLICABLE TO THE INVESTOR IN THIS AGREEMENT.


 


SECTION 9.07.                                              AMENDMENT.  THIS
AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT (A) BY AN INSTRUMENT IN WRITING
SIGNED BY, OR ON BEHALF OF, THE COMPANY AND THE INVESTOR OR (B) BY A WAIVER IN
ACCORDANCE WITH SECTION 9.08.


 


SECTION 9.08.                                              WAIVER.  EITHER PARTY
TO THIS AGREEMENT MAY (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE
OBLIGATIONS OR OTHER ACTS OF THE OTHER PARTY, (B) WAIVE ANY INACCURACIES IN THE
REPRESENTATIONS AND WARRANTIES OF THE OTHER PARTY CONTAINED HEREIN OR IN ANY
DOCUMENT DELIVERED BY THE OTHER PARTY PURSUANT HERETO OR (C) WAIVE COMPLIANCE
WITH ANY OF THE AGREEMENTS OF THE OTHER PARTY OR CONDITIONS TO SUCH PARTY’S
OBLIGATIONS CONTAINED HEREIN.  ANY SUCH EXTENSION OR WAIVER SHALL BE VALID ONLY
IF SET FORTH IN AN INSTRUMENT IN WRITING SIGNED BY THE PARTY TO BE BOUND
THEREBY.  ANY WAIVER OF ANY TERM OR CONDITION SHALL NOT BE CONSTRUED AS A WAIVER
OF ANY SUBSEQUENT BREACH OR A SUBSEQUENT WAIVER OF THE SAME TERM OR CONDITION,
OR A WAIVER OF ANY OTHER TERM OR CONDITION OF THIS AGREEMENT.  THE FAILURE OF
EITHER PARTY HERETO TO ASSERT ANY OF ITS RIGHTS HEREUNDER SHALL NOT CONSTITUTE A
WAIVER OF ANY SUCH RIGHTS.


 


SECTION 9.09.                                              THIRD PARTY
BENEFICIARIES.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE SOLELY TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND NOTHING HEREIN, EXPRESS OR IMPLIED, OTHER THAN THE PROVISIONS OF
ARTICLE VII RELATING TO INDEMNIFIED PARTIES, IS INTENDED TO OR SHALL CONFER UPON
ANY OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT, BENEFIT OR REMEDY OF ANY NATURE
WHATSOEVER, INCLUDING ANY RIGHTS OF EMPLOYMENT FOR ANY SPECIFIED PERIOD, UNDER
OR BY REASON OF THIS AGREEMENT.


 


SECTION 9.10.                                              CURRENCY.  UNLESS
OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL REFERENCES TO CURRENCY, MONETARY
VALUES AND DOLLARS SET FORTH HEREIN SHALL MEAN UNITED STATES (U.S.) DOLLARS AND
ALL PAYMENTS HEREUNDER SHALL BE MADE IN UNITED STATES DOLLARS.


 


SECTION 9.11.                                              SPECIFIC
PERFORMANCE.  EACH OF THE PARTIES HERETO AGREES THAT IRREPARABLE DAMAGE WOULD
OCCUR IN THE EVENT ANY PROVISION OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THE TERMS HEREOF AND THAT THE PARTIES HERETO SHALL BE ENTITLED
TO SEEK SPECIFIC PERFORMANCE OF THE TERMS HEREOF, IN ADDITION TO ANY OTHER
REMEDY AT LAW OR EQUITY.


 


SECTION 9.12.                                              GOVERNING LAW.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.  ALL ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE HEARD AND DETERMINED EXCLUSIVELY IN ANY UNITED STATES FEDERAL COURT
SITTING IN THE STATE OF DELAWARE; PROVIDED, HOWEVER, THAT IF SUCH FEDERAL COURT
DOES NOT HAVE JURISDICTION OVER SUCH ACTION, SUCH ACTION SHALL BE HEARD

 

33

--------------------------------------------------------------------------------



 


AND DETERMINED EXCLUSIVELY IN ANY DELAWARE STATE COURT.  CONSISTENT WITH THE
PRECEDING SENTENCE, THE PARTIES HERETO HEREBY (A) SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN DELAWARE FOR THE PURPOSE
OF ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT BY ANY PARTY
HERETO AND (B) IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF MOTION,
DEFENSE, OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE ACTION IS IMPROPER, OR THAT THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT MAY NOT BE ENFORCED
IN OR BY ANY OF THE ABOVE-NAMED COURTS.


 


SECTION 9.13.                                              WAIVER OF JURY
TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE
PARTIES HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.


 


SECTION 9.14.                                              COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED AND DELIVERED (INCLUDING BY FACSIMILE TRANSMISSION OR
OTHER ELECTRONIC MEANS) IN COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 

[SIGNATURE PAGE FOLLOWS]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Investor have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

Bemis Company, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Pechiney Plastic Packaging, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Share Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBSTANCE OF LEGAL OPINION FROM THE COMPANY’S COUNSEL

 

1.                                       The Company has been duly incorporated
and is an existing corporation in good standing under the laws of the State of
Missouri.

 

2.                                       The Share Purchase Agreement and the
Registration Rights Agreement have been duly authorized, executed and delivered
by the Company.

 

3.                                       The Shares, when issued, will be duly
authorized and validly issued, fully paid and nonassessable and not subject to
any pre-emptive rights.

 

4.                                       The execution, delivery and performance
of this Agreement and the Registration Rights Agreement by the Company do not
and will not contravene, or constitute a default under, any provision of
applicable Law, any Material Contract or the certificate or articles of
incorporation or by-laws of the Company, or any judgment, order, decree,
agreement or instrument binding on the Company or its Assets.

 

5.                                       All regulatory consents,
authorizations, approvals and filings required to be obtained or made by the
Company on or prior to the date hereof under the Federal laws of the United
States and the laws of the State of Missouri for the issuance, sale and delivery
of the Shares by the Company to the Investor in accordance with the Share
Purchase Agreement have been obtained or made.

 

6.                                       The Company is not now, and after
giving effect to the Share Purchase Agreement and the Transaction Agreement
would not be, on the date hereof required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

 

B-1

--------------------------------------------------------------------------------